IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                August 25, 2009 Session

             STATE OF TENNESSEE v. HUBERT GLENN SEXTON

               Direct Appeal from the Criminal Court for Scott County
                        No. 7685    E. Shayne Sexton, Judge


                No. E2008-00292-CCA-R3-DD - Filed December 7, 2010


        A Scott County jury found the Appellant Hubert Glenn Sexton guilty of two counts
of first degree murder arising from the deaths of Stanley and Terry Goodman. Following
penalty phase, the jury found the presence of one statutory aggravating circumstance, that the
murder was committed for the purpose of avoiding, interfering with, or preventing a lawful
arrest or prosecution of the defendant or another, and that this aggravator outweighed any
mitigating factors. See T.C.A. § 39-13-204(i)(6). The jury imposed sentences of death.
Appellant Sexton seeks review by this court of both his convictions for first degree murder
and his sentences of death. He raises the following issues for our review:

       I.    Whether the trial court erred in denying a motion for change of venue;
       II.   Whether the trial court erred in failing to properly admonish the jury before
             and during trial;
       III.  Whether the trial court erred in failing to adequately voir dire the jury
             regarding extrajudicial information;
       IV.   Whether the trial court erred in failing to excuse certain jurors for cause;
       V.    Whether the trial court erred in admitting allegations of child sexual abuse;
       VI.   Whether the trial court erred in admitting testimony regarding the Appellant’s
             willingness and later refusal to take a polygraph examination;
       VII. Whether the trial court erred in admitting statements made by the Appellant’s
             wife;
       VIII. Whether the trial court erred in admitting evidence that was similar to the
             murder weapon;
       IX.   Whether the trial court erred in admitting evidence of an unrelated speeding
             arrest;
       X.    Whether the trial court erred in admitting evidence that Appellant alleges was
             unlawfully obtained from his vehicle;
       XI.   Whether the trial court erred in admitting evidence relating to the preparation
             of Appellant’s IRS tax forms;
       XII.  Whether individual and cumulative instances of prosecutorial misconduct
             denied him a fair trial;
       XIII. Whether the convicting evidence was sufficient to support his convictions;
       XIV. Whether the verdict was contrary to the weight of the evidence;
       XV. Whether Tennessee’s death penalty scheme is constitutional; and
       XVI. Whether the trial court erred in denying the motion for new trial based on
             cumulative error.

Following our review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P. J., and D. K ELLY T HOMAS, J R., J., joined.

Larry M. Warner, Crossville, Tennessee, and Leif E. Jeffers, Assistant Public Defender,
Huntsville, Tennessee (at trial); James A. Simmons, Hendersonville, Tennessee, and Richard
L. Gaines, Knoxville, Tennessee (on appeal), for the Defendant-Appellant, Hubert Glenn
Sexton.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael Moore, Solicitor General;
Mark E. Davidson, Assistant Attorney General; William Paul Phillips, District Attorney
General, John W. Galloway, Jr., Assistant District Attorney General, and Sarah H. West
Davis, Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       In the late evening of May 20, 2000, Stanley Goodman and Terry Sue Goodman were
shot and killed in their home in Scott County, Tennessee. This occurred shortly after B.G.,
the Appellant’s minor stepdaughter, had reported to authorities that the Appellant had
sexually abused her. Stanley Goodman, one of the victims, was B.G.’s biological father.
The Appellant denied the allegations of sexual abuse and believed that Stanley Goodman was
responsible for B.G. falsely accusing him of sexual abuse. The proof at trial showed that the
Appellant shot and killed both victims while they were in their bedroom. The Appellant
admitted his actions to several witnesses who testified at trial.

                                       Guilt Phase.

      Hope Tharp, the Child Protective Services team leader in Cleveland, Tennessee,
responded to a courtesy request from the Scott County Department of Children’s Services

                                             -2-
to investigate allegations of sexual abuse of B.G.1 by her stepfather, the Appellant. During
this investigation, Ms. Tharp was apprised that, on May 16, 2000, the Bradley County
Department of Children’s Services (DCS) was asked to respond to similar allegations B.G.
had made to personnel at Black Fox Elementary School. Ms. Tharp interviewed B.G. and
B.G.’s mother. As a result of the reports and the investigation, the decision was made to
remove B.G. and two other children from the Sexton home. Ms. Tharp instructed members
of B.G.’s family to come to her office that day at 4:00 p.m. The Appellant and one of the
children in the Sexton home did not come to Ms. Tharp’s office.

         Ms. Tharp eventually went to the Sexton residence, where she encountered the
Appellant for the first time. Ms. Tharp informed the Appellant that B.G. had reported that
he had sexually abused her and “on that basis [DCS] had to file a petition for custody since
the mother was not believing her.” She informed the Appellant that he would have to return
to her office to complete necessary paperwork and to be interviewed regarding the
allegations. When confronted with B.G.’s allegations of sexual abuse, including forced
fellatio, the Appellant denied that any “of that stuff occurred.” The Appellant explained that
B.G. was getting this information from her sister and her father. The Appellant further stated
that B.G.’s father, Mr. Goodman, had telephoned him in February 2000 and had the
Appellant listen to a tape. On the tape, Mr. Goodman was telling B.G. to say things related
to her allegations against the Appellant. The Appellant stated that B.G. “made all this stuff
up. . . she’s got it from her dad. . . . he put her up to it.”
                                                                        2
       Bradley County Sheriff’s Deputy Jerry Kyle Millsaps assisted Detective Alvarez and
DCS regarding the investigation involving the Appellant. Deputy Millsaps observed that the
Appellant was upset and was talking with his wife, Sherry Sexton, about “her family causing
them problems all the time.” Deputy Millsaps also overheard the Appellant state that “he
was not going to jail for child charges – a child abuse charge. If I was to go to jail for
anything, it would be murder.”

       On May 16, 2000, Bradley County Sheriff’s Detective Tony Alvarez3 had responded
to a complaint initiated by a teacher at the Black Fox Elementary School. Along with DCS,
Detective Alvarez spoke with B.G. regarding the allegation. He later spoke with the


        1
         Consistent with the policy of this Court, minor victims are identified by their initials. See State v.
Schimpf, 782 S.W.2d 186, 188 n.1 (Tenn. Crim. App. 1989).
        2
         At the time of the Appellant’s trial, Jerry Kyle Millsaps was employed as a trooper with the
Tennessee Highway Patrol.
        3
         At the time of Appellant’s trial, Tony Alvarez was employed by the Department of Defense training
military police officers for the United States Army Reserve.

                                                     -3-
Appellant regarding the allegation. Detective Alvarez advised the Appellant of his Miranda
rights. The Appellant waived those rights and signed a written waiver to that affect. The
Appellant informed Detective Alvarez that B.G.’s biological father, Stanley Goodman, was
behind the allegations against the Appellant. The Appellant further advised Detective
Alvarez that “[the Appellant and his wife] had been staying up here with the Goodmans. For
one reason or another, they decided to transfer back to Bradley County. Mr. Goodman was
not too happy about that arrangement. And, as such, he was just getting the children to trump
up some false allegations of improper sexual conduct.”

       Later that week, Stanley Goodman contacted Detective Alvarez. At some point after
Detective Alvarez’s conversation with Stanley Goodman, Detective Alvarez again met with
the Appellant. During this meeting, Detective Alvarez informed the Appellant of his
conversation with Stanley Goodman, including Stanley Goodman’s intent to file a petition
to take custody of the children. Detective Alvarez also asked the Appellant about taking a
polygraph test. The Appellant refused to take the polygraph test. The Appellant advised
Detective Alvarez that Special Agent Skip Elrod had informed him that such tests could be
fixed.

       Preston Adams and the Appellant rode back and forth to work together for eight to ten
weeks while they worked on a construction project. The Appellant told Mr. Adams of the
pending child abuse charges and that the charges were initiated by Stanley Goodman, his
wife’s ex-husband. The Appellant asked Mr. Adams where he could purchase a handgun.
The Appellant told Mr. Adams that “he was going to try to take care of the matter before it
could escalate any further.”

        On May 20, 2000, the Appellant and Mr. Adams went to work around 8:00 a.m.
While they were working, the Appellant told Mr. Adams that “[Stanley Goodman] was
coming down there and that he hadn’t had any sexual contact with the children. And that
– but he wasn’t going to let him come down there before he took care of that.” They left
work around 12:30 p.m. The Appellant drove Mr. Adams to the Budget Inn, where Mr.
Adams was living at the time. Around 6:00 p.m., the Appellant went to Maxi Muffler to
visit with Clinton Daniel Mason, a mechanic at the Cleveland store. The Appellant asked
Mr. Mason whether there was any extra work that needed to be done and he asked for his
gun, a .22 rifle. The Appellant had purchased the weapon from Mr. Mason the previous year
and the weapon was kept at the home of Mr. Mason’s mother. Mr. Mason, accompanied by
the Appellant, made the trip to his mother’s home to obtain the weapon. When they arrived
at The Muffler Shop, the Appellant informed Mr. Mason that he had to “take care of some
business in Scott County.”




                                             -4-
        Vella Strunk lived near her brother, Stanley Goodman. Stanley Goodman had three
children, two daughters and a son. One of the daughters, E.G., lived with Stanley Goodman
in Scott County. B.G. and her brother lived with their mother and the Appellant in Bradley
County. Every Saturday night, Vella Strunk and her family attended the races in Scott
County. E.G. would usually accompany the Strunk family. They would not get back home
until sometime after 2:00 or 2:30 a.m. The Appellant was aware that E.G. attended the races
with the Strunk family and was also aware that the Goodman home would be unlocked in
order for E.G. to get back into the home. On May 20, 2000, E.G. accompanied the Strunk
family to the races. Due to rain, the races were cancelled and the family returned home
around 8:30 p.m. The Strunks took E.G. to her home around 11:00 p.m. Vella Strunk
observed that no lights were on in the house. Vella Strunk remained in her car while E.G.
went inside the house to get her some coffee. After E.G. returned with her coffee, Vella
Strunk went home.

       The next morning, Vella Strunk telephoned her brother, Stanley Goodman. There was
no answer at the Goodman residence. Within ten minutes, E.G. telephoned Vella Strunk,
crying. E.G. told Vella that her father and stepmother were still in bed and that they had
blood on them. Vella Strunk drove to her brother’s home where she discovered the bodies
of Stanley and Terry Goodman. She then called the police.

        Around 3:00 a.m. on the morning of May 21, 2000, Clinton Daniel Mason saw the
Appellant and his wife for about ten minutes at their apartment. He described the Appellant
as being “drunk or something” and his wife as being upset. Around 8:30 a.m. the same day,
the Appellant came to Mason’s house and asked Mr. Mason if he and his girlfriend wanted
to get something to eat. On the way to Denny’s restaurant, the Appellant confided to Mr.
Mason that he had killed Stanley Goodman. Mr. Mason stopped the Appellant from
revealing any more of the details of the murder.

      Around 8:00 or 9:00 a.m., the Appellant and his wife visited Preston Adams at his
room at the Budget Inn. The Appellant told Mr. Adams that “the police had been there and
ransacked his house. And . . . that he did commit those crimes. . . .” The Appellant told Mr.
Adams the following:

       [The Appellant said that] he stopped at the dollar store and he bought a hood
       and he bought sweats and bought gloves. And he had disposed of all hair
       follicles off of his body. And that after he had done the crime, he said that he
       had burnt all the clothes and he said that he burnt the stock of the gun and
       buried the rifle part. . . .




                                             -5-
       He said he bought oversized shoes so that it would like that a bigger man had
       committed the crime. He also changed the tires on his vehicle, too.

The Appellant told Mr. Adams that Stanley and Terry Sue Goodman were in their bedroom
when he killed them.

       Christy Swallows lived in the same trailer park as the Sextons and occasionally
babysat their children. Ms. Swallows was also involved in an affair with the Appellant.
Sometime during the week of May 14, 2000, the Appellant questioned Ms. Swallows
regarding the investigation into the sexual molestation allegations. The Appellant told Ms.
Swallows that Stanley Goodman had played a tape to him. He stated, “That bastard in Scott
County did this.” He added that “he would kill him for this.” On the morning of May 21,
2000, Ms. Swallows was awakened by the Appellant beating and banging on her windows
and doors. She described the Appellant as being frantic and scared. He stated that his wife
had left him. He added that her car was at the police station. The Appellant eventually
admitted to Ms. Swallows that he had killed Stanley and Terry Goodman.

      On Saturday, May 20, 2000, Detective Alvarez received a call at his home from the
911 Center stating that Tennessee Bureau of Investigation (TBI) officers or agents wanted
to speak with him because there had been a double homicide in Scott County. On
Wednesday, May 24, 2000, Detective Alvarez received a page from 911 that Sherry Sexton
was attempting to get in contact with him. He contacted Sherry Sexton and had the
conversation recorded. Sherry Sexton sounded desperate. She agreed to meet Detective
Alvarez at the south precinct. Detective Alvarez contacted Special Agent Barry Brakebill
and advised him of the scheduled meeting with Sherry Sexton. At 11:00 p.m., Detective
Alvarez and Special Agent Brakebill met Sherry Sexton.

        Thirty minutes into their discussions with Sherry Sexton, Detective Alvarez and
Special Agent Brakebill were advised that the Appellant was at the door. The Appellant was
upset, agitated, and wanted to speak with his wife. He then informed Detective Alvarez that
Sherry was upset and that she did not know what she was saying. Detective Alvarez escorted
the Appellant to the side of the building, while Special Agent Brakebill removed Sherry
Sexton to another location. Sherry Sexton was transported to a safe harbor home to spend
the night. The following day, officers arrested the Appellant for the murders of Stanley
Goodman and Terry Sue Goodman.

        Detective Wade Chambers discovered six shell casings throughout the residence on
the first day. He was unable to determine how many times the victims had been shot. He
later returned to the residence and discovered three more shell casings. Dinah Culag, a
forensic scientist with the TBI, examined the nine shell casings recovered by the Scott

                                            -6-
County Sheriff’s Department. Ms. Culag determined that all nine shell casings had been
fired from the same firearm. Although she was unable to determine what type of firearm was
used, she was able to determine that the firearm was not a revolver.

       Dr. Sandra Elkins, Knox County Medical Examiner and Director of the Autopsy
Service at the U.T. Medical Center, performed autopsies on the bodies of Stanley and Terry
Sue Goodman on May 22, 2000. Dr. Elkins determined that the cause of death of Stanley
Goodman was multiple gunshot wounds to the head. Stanley Goodman received “four
gunshot wounds to the head, all in the right facial region.” Dr. Elkins determined that the
cause of death of Terry Goodman was also multiple gunshot wounds to the head.

        Based upon this proof, the jury returned verdicts finding the Appellant guilty of the
first degree murder of Stanley Goodman and guilty of the first degree murder of Terry Sue
Goodman.

                                      Penalty Phase.

       During the penalty phase, the State presented the testimony of Lamance Bryant, a
teacher in Scott County. Mr. Bryant testified that Terry Sue Goodman was his sister. He
explained that, at the time of her death, she was survived by her mother, two sisters, and
himself. Mr. Bryant described his sister as “a very friendly, outgoing person.” He said she
had a “sweet spirit.”

        Mr. Bryant described Terry Sue Goodman’s injuries from a car accident in 1985 and
how she managed to overcome some severe physical hindrances resulting from that accident.
He explained that she had to learn to walk and to talk again. As a result of this accident, she
was never able to work again; however, she was able to walk without a walker on good
terrain. Mr. Bryant stated that, since her death, there has been a void that was not able to be
described with words.

        E.G., the fourteen-year-old daughter of Stanley Goodman, stated that she and her dad
were very close. The two of them spent time fishing and gardening together. E.G. also
stated that she was close with her stepmother, Terry Sue Goodman. Since the murders, E.G.
suffered from nightmares and had difficulties being alone. E.G. also blamed herself for the
murders because the door to the Goodmans home was left unlocked for her. She stated that
she no longer felt as if she had a home.

       Vella Strunk, Stanley Goodman’s sister, testified that she was very close to her
brother. She explained that her life will never be the same without him. Vella Strunk
verified that E.G. was suffering from nightmares and that she was afraid to be alone.

                                              -7-
        As mitigation proof, the Appellant presented the testimony of three witnesses. Lynn
Sexton, the wife of the Appellant’s first cousin and also the first cousin of Sherry Sexton,
testified that she had known the Appellant for about twelve to thirteen years. She explained
that the Appellant, Sherry, and their three children lived with her for about six months. Lynn
Sexton stated that, while his family lived in her home, she had no problems or difficulties
with the Appellant. The Appellant eventually moved his family from her home into a trailer
park in Winfield in Scott County. The family then moved to Bradley County.

       Lynn Sexton described the Appellant as a hard worker. She stated that he was not an
alcoholic or a drug user. Lynn Sexton testified that she did not believe that the Appellant
was the type of person to commit murder. She described the Appellant as the type of person
who would come to someone’s aid if needed and the type of person who would listen and
give advice to someone with a problem.

        Karen Cooper testified that she had known the Appellant since he was three or four
years old. She stated that the Appellant did not have a stable childhood environment. The
Appellant’ s parents were not always present. She explained that his parents divorced when
he was six years old and that, at the age of seven, he was left with her sister-in-law and her
husband. Ms. Cooper added that the Appellant moved a lot when he was growing up and that
the longest period of stability that the Appellant had was probably when he lived with her
sister-in-law and her husband. She estimated that the Appellant had lived with six to eight
different families before he reached the age of eighteen. Ms. Cooper recalled one incident
where the Appellant stepped off of the school bus and realized that the family with whom he
had been living had moved.

        Ms. Cooper related that the Appellant had two older sisters and one younger brother.
She also stated that the Appellant’s father had been in poor health for several years and had
suffered from emphysema. Ms. Cooper said that she believed that the Appellant’s father had
done the best that he could with the Appellant but that he had been overwhelmed by the
entire situation. She conceded that the Appellant’s father had not always approved of the
Appellant’s lifestyle. Ms. Cooper said that she loved the Appellant and believed that he was
able to do some good for people. She also stated that the Appellant was “no genius, but he’s
not stupid either.” She added that, in her opinion, the Appellant was not a manipulative
person.

        As its last witness, the defense presented the testimony of Dr. William D. Kenner,
a physician with specialty training in psychiatry, child psychiatry and psychoanalysis. Dr.
Kenner stated that he was contacted by the defense to evaluate the Appellant to determine
if he exhibited any mental health symptoms. He stated that the Appellant moved
approximately twenty-six times before he reached the age of eighteen. He explained that

                                             -8-
“one of the things that happens when you take a child and move him around like that is that
they lose the sense of attachment that they have with adults. . . .” Dr. Kenner continued:

       . . . One of the . . . way[s] children learn what’s right and wrong and what’s
       moral and even more basic things like, you better think some before you act
       and a sense of trust that I can feel confident that . . . this is a fair and benign
       world that not everybody is out to get me and things like that. You learn that
       from the people that you care about. And your caring about them is not just
       that they are reasonably nice people and treat you okay, but also that you’ve
       got time on the job with them, that you have been with them long enough to
       develop a sense that they’re gonna be around in your life and that they’re going
       to be important to them [sic] and you can count on.

He stated that when the Appellant first started school, he was of average intelligence and
could work well with others and people liked him. Then the Appellant began moving. He
was unable to stay in one place long enough to develop friendships. Dr. Kenner stated that
the Appellant was unable to learn how to relate to others. Dr. Kenner testified that the result
of the Appellant’s childhood experiences was an attachment problem. It was his opinion
that the Appellant was unable to form a cohesive sense of who he was.

       Dr. Kenner testified that the Appellant’s parents were divorced when he was six years
old. The Appellant’s mother left with another man. He added that the Appellant’s father
spent six months in an Army psychiatric hospital and later developed some heart disease and
chronic lung disease. Because of these health problems, the Appellant’s father was unable
to hold the family together. Dr. Kenner stated that “one of the things that happens to people
when they get hurt psychologically is that they will often repeat that, even though they don’t
mean to.” He explained that this was like the person who has an alcoholic parent. That
person makes a pledge not to marry an alcoholic. Dr. Kenner stated that often this person
will end up marrying an alcoholic. He described this as “reliving that kind of experience.”

       Dr. Kenner testified that the Appellant’s younger brother suffered from “mental
retardation problems.” The Appellant’s mother favored this child and kept him and sent the
Appellant off on several occasions. Dr. Kenner stated that the Appellant was reliving this
experience in that the Appellant had a favorite daughter. He explained that people in the
Appellant’s position normally have very chaotic lives with regard to marriage and
employment. They end up repeating for their children the same nomadic-type existence they
had.

        Dr. Kenner related that a number of the Appellant’s relatives have histories of mental
illness or substance abuse. He stated that impulsive behavior and mental illness will run in

                                               -9-
families. In families predisposed to mental illness, there will be an increased rate of
substance abuse, and the family environment will magnify these problems. Dr. Kenner
testified that studies in the 1940s revealed that human attachment and involvement was
critical to the well-being of babies.

       Dr. Kenner stated that Stanley Goodman represented a threat to the Appellant’s
relationship with his children. This was “something that’s going to set [the Appellant] off
big time.” He explained that the Appellant had “trouble . . . . holding himself on the road
when the going gets rough, when it starts to rain.” Dr. Kenner opined that, regardless of the
veracity of the allegations of sexual abuse, the Appellant would still fear his children being
taken away from him, which would bring up the pain he felt when he lost his family.

        Dr. Kenner stated that the Appellant was amenable to rehabilitation and would do well
in the prison setting. He explained that prison life provides a type of “family.” He stated
“you are contained, you know the rules, it’s consistent. . . .” He added that the Appellant
would be less likely to do harm to someone inside the penitentiary than outside. Dr. Kenner
stated that the Appellant would be able to do something positive for society if given a
sentence of life over a sentence of death. He explained that, if the Appellant was given a
sentence of life over a sentence of death, the Appellant’s children would not spend their lives
feeling responsible for their father’s execution.

       Dr. Kenner affirmed that the Appellant does not satisfy the legal definition of insanity.
He further agreed that the Appellant does not suffer from a mental disease or defect other
than a personality disorder.

        The jury retired to deliberate at 12:05 p.m. Deliberations were stopped for a lunch
break. At 2:29 p.m., the jury returned to open court with its verdict. The jury found, as to
each count of first degree murder, that the proof established the aggravating circumstance
that the murder was committed for the purpose of avoiding, interfering with, or preventing
a lawful arrest or prosecution of the defendant or another. The jury determined that the
statutory aggravating circumstance outweighed any mitigating circumstances and, therefore,
imposed sentences of death for the murders of Stanley Goodman and Terry Sue Goodman.

                             I. Motion for Change of Venue.

       The Appellant alleges that the trial court erred “by conducting the trial in . . . Scott
County because of its small population, the saturation of the publicity, and the clear impact
this had on the jury venire.” Prior to trial, the Appellant filed a motion to change venue to
a neutral county with an unbiased and uncontaminated jury pool, which was subsequently
denied. In this appeal, the Appellant argues that the trial court erred because the “offenses

                                              -10-
had been well-publicized by local and regional media outlets, and had been generally
discussed throughout the rural, sparsely populated Scott County (population approximately
20,000 citizens).” The Appellant asserts that many of the prospective jurors had received
information through local media sources which was outside the evidence later developed at
trial. He contends that the responses by prospective jurors to the jury questionnaires and voir
dire reflected undue excitement and other prejudice against the Defendant such that a fair
trial could not be had except in another neutral county. He adds that many of the prospective
jurors, including jurors who were ultimately selected to sit on the case, knew the victims and
their family members, who were life-long Scott County residents. The Appellant additionally
complains that many of the jurors personally knew the District Attorney General and the
members of his staff who prosecuted the case and/or the Scott County Sheriff and members
of his staff who investigated the case. The Appellant contends that these personal
relationships with the victims’ family and the investigating and prosecuting officials resulted
in prejudice to the Appellant. The State contends that the Appellant has failed to show that
any of the jurors were unduly influenced by any media coverage or were unable to be
impartial.

       The decision to grant or deny a motion for a change of venue rests within the
discretion of the trial court and will only be reversed by an appellate court upon a clear
showing of an abuse of that discretion. State v. Rogers, 188 S.W.3d 593, 621 (Tenn. 2006)
(Appendix). A change of venue may be granted “when a fair trial is unlikely because of
undue excitement against the defendant in the county where the offense was committed or
for any other cause.” Tenn. R. Crim. P. 21(a). When ascertaining whether a trial should be
moved to another county, the court should consider the following factors:

       1.     The nature, extent, and timing of pretrial publicity;
       2.     The nature of the publicity as fair or inflammatory;
       3.     The particular content of the publicity;
       4.     The degree to which the publicity complained of has permeated the area
              from which the venire is drawn;
       5.     The degree to which the publicity circulated outside the area from
              which the venire is drawn;
       6.     The time elapsed from the release of the publicity until the trial;
       7.     The degree of care exercised in the selection of the jury;
       8.     The ease or difficulty in selecting the jury;
       9.     The venire person’s familiarity with the publicity and its effect, if any,
              upon them as shown through their answers on voir dire;
       10.    The defendant’s utilization of his peremptory challenges;
       11.    The defendant’s utilization of challenges for cause;



                                             -11-
       12.    The participation by police or by prosecution in the release of the
              publicity;
       13.    The severity of the offense charged;
       14.    The absence or presence of threats, demonstrations or other hostility
              against the defendant;
       15.    The size of the area from which the venire is drawn;
       16.    Affidavits, hearsay or opinion testimony of witnesses; and
       17.    The nature of the verdict returned by the trial jury.

Rogers, 188 S.W.3d at 621-22 (citing State v. Hoover, 594 S.W.2d 743, 746 (Tenn. Crim.
App. 1979)).

        In addition to these factors, the court must be mindful that “[t]he mere fact that jurors
have been exposed to pretrial publicity will not warrant a change of venue.” Id. at 621 (citing
State v. Mann, 959 S.W.2d 503, 531-32 (Tenn. 1997)). Likewise, “prejudice will not be
presumed on the mere showing of extensive pretrial publicity.” Id. (citing State v. Stapleton,
638 S.W.2d 850, 856 (Tenn. Crim. App. 1982)). “The test is whether the jurors who actually
sat on the panel and rendered the verdict and sentence were prejudiced by the pretrial
publicity.” Id. (citing State v. Crenshaw, 64 S.W.3d 374, 386 (Tenn. Crim. App. 2001); State
v. Kyger, 787 S.W.2d 13, 18-19 (Tenn. Crim. App. 1989)).

        In support of his argument, the Appellant cites to the Thursday, June, 1, 2000, edition
of the Independent Herald, which reported:

       •      A spokesman of the Sheriff’s Department reported that the Appellant had been
              the primary suspect from the beginning.
       •      The victims sustained multiple gunshot wounds to the face with a .22 caliber
              weapon and were alone in their home when killed.
       •      Initial interviews with family members led officers to place the Appellant at
              the top of the list of suspects.
       •      The Goodmans were to have traveled to Cleveland on Monday to seek custody
              of Stanley Goodman’s other two children.
       •      One officer reported that the Appellant’s wife was cooperating with the
              investigation.
       •      Sheriff Carson revealed that Goodman had made child abuse allegations
              against the Appellant in an attempt to gain custody of the children and the
              Appellant said he was coming to Scott County to “take care of the problem.”
              He also reportedly told his wife that he had committed the murders.




                                              -12-
       Following the preliminary hearing, the Thursday edition of the Scott County News
reported that the Appellant was bound over to the grand jury for the double homicide and
contained the following information regarding the case:

       •      The State produced testimony of the Appellant’s wife and friend indicating
              that the Appellant had told them both that he had gone to Scott County and
              killed the Goodmans.
       •      Cleveland family service worker Hope Tharp’s testimony established a
              possible motive in that she provided detailed testimony concerning allegations
              of child molestation against the Appellant.
       •      Deputy Jeremy Kyle Millsaps described his presence at the Appellant’s home
              on May 16, 2000, regarding the alleged child sexual abuse charges.
       •      Deputy Millsaps testified that he overheard the Appellant and his wife
              discussing a polygraph examination.
       •      Clinton Daniel Mason testified that the Appellant told him he killed his wife’s
              ex-husband and current wife.
       •      Clinton Daniel Mason testified that the Appellant’s wife told him that the
              Appellant murdered the Goodmans.

The Appellant asserts that, through these newspaper articles, many of the prospective jurors
received information about the case that was outside the evidence developed at trial. He
contends that the responses of the prospective jurors reflected the undue excitement and the
prejudice against the Appellant.

      In support of this issue, the Appellant refers to the responses of the following
prospective jurors listed in detail below: (1) Gerald Lewis, (2) Jeanna Jeffers, (3) Linda
Underwood, (4) Thelma Kidd, and (5) Craig Creech.

        (1) Gerald Lewis stated that he had “met” the victim, Terry Sue Goodman, through
Goodman’s brother, Lamance Bryant. He explained that he did not know Terry Sue
Goodman well, but stated that “[s]he seemed pleasant when I was around her. . . .” Gerald
Lewis stated that the fact that he had met Terry Sue Goodman and knew her brother would
prevent him from being fair in this case. The trial court then questioned Mr. Lewis, who
clarified his previous statement by declaring, “If I was under oath, I would have to follow the
law, but I don’t think I could be fair.” He added, “I could not be impartial.” The trial court
excused Mr. Lewis for cause.

       (2) Linda Underwood stated that she knew the sheriff. She explained that she was not
related to the sheriff and that there was nothing regarding her knowledge of the sheriff that
would keep her from being a fair juror in this matter. A peremptory challenge was exercised

                                             -13-
against Ms. Underwood. The record fails to indicate which party exercised the challenge.
Ms. Underwood did not serve on the jury.

       (3) Jeanna Jeffers stated that she knew the sheriff. Ms. Jeffers stated that she knew
the victim Terry Sue Goodman and the victim’s sister, Sharon Lawson. Ms. Jeffers
explained that her relationship with the victim and the victim’s sister was that they were
acquaintances. Ms. Jeffers further explained that defense counsel had previously represented
her son. Ms. Jeffers stated that there was nothing regarding her knowledge of the Sheriff,
the Sheriff’s Department, the victim, or the victim’s sister that would cause her difficulty in
serving as a juror in this case. Ms. Jeffers served as a juror. The record reveals that
peremptory challenges were exercised after Ms. Jeffers was empaneled on the jury.

        (4) Thelma Kidd stated that she knew the sheriff. She stated that she was not related
to the sheriff and that there was nothing regarding her knowledge of the Sheriff’s Department
which would prevent her from being fair in this case. Ms. Kidd stated that she went to school
with the District Attorney but did not know him other than just knowing who he was. Ms.
Kidd served as a juror. The record reveals that peremptory challenges were exercised after
Ms. Kidd was empaneled on the jury.

       (5) Craig Creech stated that he used to work with the victim’s stepbrother Ray. He
explained that he saw Ray in the hallway and asked why he was off work. Ray told him that
he was part of the victims’ family. The trial court excused Mr. Creech for the
communication with the family member.

        Other than the two newspaper articles and these statements, the Appellant does not
explain how the trial court erred in denying the motion for change of venue. As such, we
agree with the State that the Appellant has failed to demonstrate that any juror exhibited bias
or prejudice against him based on pretrial publicity. While the record does reflect that
prospective jurors were exposed to pre-trial publicity or knew someone associated with the
case, “the mere exposure of jurors to newspaper publicity is not constitutional error.” Lackey
v. State, 578 S.W.2d 101, 103 (Tenn. Crim. App. 1978) (citing Murphy v. Florida, 421 U.S.
794, 798, 95 S. Ct. 2031, 2035 (1975)). “One who is reasonably suspected of a serious crime
cannot expect to remain anonymous.” Id. (citing Dobbert v. Florida, 432 U.S. 282, 303, 97
S. Ct. 2290, 2303 (1977)). The Appellant has failed to establish actual bias or prejudice of
any of the jurors who heard the case. The record shows that the Appellant failed to challenge
jurors Thelma Kidd and Jeanne Jeffers peremptorily or for cause. In addition, the Appellant
has failed to show that the trial court’s failure to order a change of venue was an abuse of
discretion. Accordingly, the Appellant is not entitled to relief on this issue.

             II. Failure to Admonish the Jury Before and During Trial.

                                             -14-
       Citing Rule 24(f) of the Tennessee Rules of Criminal Procedure, article I, § 9 of the
Tennessee Constitution, and the Sixth Amendment of the United States Constitution, the
Appellant argues that the trial court failed to adequately admonish the jury before and during
the trial. Specifically, he argues that “the prospective jurors were not given any
admonishments about their behavior in the week, while they were at home and not
sequestered, between their filling out the juror questionnaire and the beginning of voir dire.”
The Appellant asserts that the “failure to properly admonish the prospective jurors resulted,
among other things, in prospective jurors communicating about this case between themselves
and with other citizens present in the courthouse.”

        In response, the State contends that this issue is waived because the Appellant “simply
makes a general allegation” and fails to provide any supporting argument, authority or
citation to the record. Upon our review, we agree with the State, and conclude that the
Appellant has failed to cite to any portion of the record to support his allegation. See Tenn.
R. App. P. 27(a)(7). Moreover, the extent of the Appellant’s argument is that “[t]he failure
to properly admonish the prospective jurors resulted, among other things, in prospective
jurors communicating about this case between themselves and with other citizens present at
the courthouse.” The Appellant fails to specify the “communications” or identify any
improper conduct. Consequently, in our view, any notion that the venire engaged in
improper conduct or were in any way biased or prejudiced by any communication is mere
speculation. The Appellant has not demonstrated any supporting authority for this allegation
and is not entitled to relief.

III. Failure to Adequately Voir Dire the Jury Regarding Extrajudicial Information.

        The Appellant also argues that the trial court failed to adequately voir dire the jury
regarding the content of extrajudicial information. Specifically, the Appellant contends that
eight of the twelve sitting jurors admitted during voir dire to having received extrajudicial
information about the case prior to trial. He submits that only one was asked the nature of
the prior information. In response, the State contends that the Appellant fails to establish that
any juror possessed extra-judicial information.

        “The ultimate goal of voir dire is to [ensure] that jurors are competent, unbiased, and
impartial, and the decision of how to conduct voir dire of prospective jurors rests within the
sound discretion of the trial court.” State v. Howell, 868 S.W.2d 238, 247 (Tenn. 1993). A
trial court is granted wide discretion in ruling on the qualifications of the jurors, and a trial
court’s decision in this regard will not be overturned absent an abuse of discretion. State v.
Kilburn, 782 S.W.2d 199, 203 (Tenn. Crim. App. 1989). Unless there has been a clear abuse
of discretion, the trial court’s discretion is not subject to review. See Lindsey v. State, 225

                                              -15-
S.W.2d 533, 538 (Tenn. 1949). A trial court’s finding of impartiality [may] be overturned
only for manifest error. Patton v. Yount, 467 U.S. 1025, 1031-32, 104 S. Ct. 2885, 2889
(1984); Howell, 868 S.W.2d at 247.

        Rule 24, Tennessee Rules of Criminal Procedure, provides: “If the trial judge, after
examination of any juror, is of the opinion that grounds for challenge for cause are present,
the judge shall excuse that juror from the trial of the case.” The rule continues:

       . . . Any party may challenge a prospective juror for cause if:

       ....

       (2)    The prospective juror’s exposure to potentially prejudicial information
              makes him unacceptable as a juror. Both the degree of exposure and
              the prospective juror’s testimony as to his state of mind shall be
              considered in determining acceptability. A prospective juror who states
              that he will be unable to overcome his preconceptions shall be subject
              to challenge for cause no matter how slight his exposure. If he has seen
              or heard and if he remembers information that will be developed in the
              course of trial, or that may be inadmissible but is not so prejudicial as
              to create a substantial risk that his judgment will be affected, his
              acceptability shall depend on whether his testimony as to impartiality
              is believed. If he admits to having formed an opinion, he shall be
              subject to challenge for cause unless the examination shows
              unequivocally that he can be impartial.

Implicit in Rule 24 is the recognition that jurors do not live in a vacuum. Because certain
cases are by their very nature apt to generate publicity, it may be that some jurors will have
formed an impression or opinion concerning the case. In addressing this problem, the United
States Supreme Court has observed:

       It is not required . . . that the jurors be totally ignorant of the facts and issues
       involved. In these days of swift, widespread and diverse methods of
       communication, an important case can be expected to arouse the interest of the
       public in the vicinity, and scarcely any of those best qualified to serve as jurors
       will not have formed some impression or opinion as to the merits of the case.
       This is particularly true in criminal cases. To hold that the mere existence of
       any preconceived notion as to the guilt or innocence of an accused, without
       more, is sufficient to rebut the presumption of a prospective juror’s
       impartiality would be to establish an impossible standard.

                                              -16-
Irvin v. Dowd, 366 U.S. 717, 722-23, 81 S. Ct. 1639, 1642-43 (1961). Accordingly, jurors
may sit on a case, even if they have formed an opinion on the merits of the case, if they are
able to set that opinion aside and render a verdict based upon the evidence presented in court.
In interpreting Rule 24, prospective jurors who have been exposed to information which will
be developed at trial are acceptable, if the court believes their claims of impartiality. State
v. Shepherd, 862 S.W.2d 557, 569 (Tenn. Crim. App. 1992).

        In the present case, eight jurors revealed that they had either read or heard something
about this case prior to trial. While questions to ascertain the content of any publicity to
which jurors have been exposed may be helpful in assessing impartiality, such questions are
not constitutionally mandated, and the trial court’s failure to delve into the jurors’ exposure
is not reversible error, unless the Appellant’s trial was rendered fundamentally unfair. State
v. Cazes, 875 S.W.2d 253, 262 (Tenn. 1994). The jurors all stated that they had read
information in a newspaper. However, each of these jurors also asserted that they could
follow the law and the court’s instructions thereon. Accordingly, the Appellant is not entitled
to relief on this issue.

                    IV. Failure to Excuse Certain Jurors for Cause.

        The Appellant also contends that the trial court erred by failing to excuse certain
jurors for cause in violation of Rule 24(b), Tennessee Rules of Criminal Procedure. The
Appellant asserts that the trial court should have excused each of the jurors challenged in the
previous section prior to trial. Specifically, the Appellant complains that the trial court failed
to excuse for cause (1) juror Divine Crabtree, (2) prospective juror Sharon Hughett, (3)
prospective juror Loretta Terry, (4) prospective juror Judith Autry, (5) prospective juror
Jimmy Chambers, (5) prospective juror Tina Sexton, (6) prospective juror Peggy Frogge, (7)
prospective juror Sara Angela Jeffers, (8) juror Pamela Webb, and (9) prospective juror
Daniel Murley. In response, the State maintains that the Appellant has failed to establish that
the trial court erred in conducting the voir dire.

        A criminal defendant is guaranteed the right to a trial by an impartial jury. See U.S.
Const. amend. VI; Tenn. Const. art. I, § 9. To that end, parties in civil and criminal cases are
granted “an absolute right to examine prospective jurors” in an effort to determine that they
are competent. State v. Kiser, 284 S.W.3d 227, 279-80 (Tenn. 2009) (citing T.C.A. §
22-3-101). The “proper standard for determining when a prospective juror may be excluded
for cause because of his or her views on capital punishment . . . is whether the juror’s views
would ‘prevent or substantially impair the performance of his duties as a juror in accordance
with his instructions and his oath.’” Id. (citing Wainwright v. Witt, 469 U.S. 412, 424, 105
S. Ct. 844, 852 (1985)). The juror’s biases need not be proven with unmistakable clarity.

                                              -17-
Id. However, the trial court must have a “definite impression” that the prospective juror
cannot follow the law. Id. (citing State v. Hutchinson, 898 S.W.2d 161, 167 (Tenn. 1994)).

        Here, all of the prospective jurors challenged by the Appellant in the instant appeal
maintained they could be fair and impartial. Only two of the challenged jurors sat on the
final jury and both maintained they could be fair and impartial and could consider only that
evidence introduced during the trial. Regardless of whether the trial judge should have
excluded the challenged jurors for cause, any possible error is harmless unless the jury who
actually heard the case was not fair and impartial. Howell, 868 S.W.2d at 248; State v.
Thompson, 768 S.W.2d 239, 246 (Tenn. 1989). The failure to correctly excuse a juror for
cause “is grounds for reversal only if the defendant exhausts all [of his] peremptory
challenges, and an incompetent juror is forced upon him.” Ross v. Oklahoma, 487 U.S. 81,
89, 108 S. Ct. 2273, 2279 (1988); State v. Jones, 789 S.W.2d 545, 549 (Tenn. 1990). Here,
the record does not support a conclusion that the jurors impaneled were incompetent.
Moreover, the record before this court fails to reveal the allocation of the peremptory
challenges. Each side had fifteen peremptory challenges, and only twenty-two peremptory
challenges were exercised at the time the final jury was empaneled. Accordingly, the
Appellant is not entitled to relief on this issue.

                                         V.
                      A. Admission of Allegations of Child Abuse.

         The Appellant challenges the trial court’s admission of testimony regarding
allegations of child abuse. Prior to the trial, the State sought to introduce evidence of
specific allegations of sexual abuse, arguing that such evidence established a motive for the
murders of Stanley and Terry Sue Goodman. The State argued that the evidence was not
used to prove prior bad acts of personal violence but rather to prove strong motive. The
evidence of sexual abuse was to be admitted through the testimony of Hope Tharp, an
investigator with the Department of Children’s Services (DCS). After hearing argument on
the issue at a pre-trial hearing, the trial court made the following findings of fact and
conclusions of law:

       . . . Based on everything . . . that this is not about a child sex case, that lends
       me to caution the State about evidence – graphic evidence concerning those
       allegations. I just don’t think they’re necessary.

             I think everything that I have heard this morning tells me that you’re
       seeking primarily to introduce [the effect of] these allegations . . . on the
       Defendant. And that’s what I want to stay with. You should caution your
       witnesses that . . . I really don’t think it’s necessary that they say anything

                                              -18-
graphically – in a graphic manner . . . as to what the accusations are. . . . That
simply is not necessary and I think that we border on undue prejudice when we
get into that area.

       ....

       So – but I think Moss is on point. . . . Mr. Sexton is facing the greatest
possible punishment that we have. And I’m going to make sure that any
prejudicial effect is limited to just what it has to be and not more. . . .

        I think – the General . . . says that we’ll not be dwelling on the actual
– the statements made by an agent or the Department of Human Services, the
DCS agent. I will let the jury hear it once. I’m going to give them a limiting
instruction as to how they’re to take it and then I don’t want to hear anymore.
I don’t ever want anybody to go back to what that allegation was [sic]. And
if I do, then their testimony is subject to be stricken from the record entirely.
...

       ....

        . . . I find that the evidence the State seeks to admit is material, I find
that the probative value outweighs the substantial – any substantial prejudice
that might exist. And I’m going to allow the State to introduce evidence with
the understanding that it’s simply to set the stage as to why the Defendant –
explain the Defendant’s reactions upon hearing these allegations. I’m going
to give a limiting instruction as soon as the testimony is over. And I will also
give a limiting instruction within the final instructions as to how the Jury is to
take the evidence.

       ....

       The initial witness[, Ms. Tharp,] will get to say . . . what she told him
and his response thereof. And then any further statements made by the
Defendant would be prefaced on “well, I talked to him about this.” But not
specifics. . . .

       ....

       [Ms. Tharp] will be able to testify as to what she told him. She will be
able to say, I said – I asked him about this. And I essentially want a quote, if

                                       -19-
       she can do it. I mean she can say, I told him A, B, C, and he said D, E, F. I
       mean . . . rather than going into summaries, I think the best way to handle this,
       if we’re going by what the State is trying to get it in and for the purpose then
       they need to be very clear about what this witness said to him exactly and what
       his particular response was. And that’s where I’m limiting. I don’t want any
       summary. I don’t want anything going outside of [these limitations].

               . . . Ms. Tharp will testify when it comes – when it certainly comes
       down to the more graphic type allegations, she needs to testify to exactly what
       she said to him. And then she may say exactly what he said to her. And then
       she may go farther and explain the area around that. But then that . . . would
       be it, as to any graphic testimony. . . .

         During the trial, Ms. Tharp testified that she told the Appellant that the alleged victim
said that the Appellant told her, “[C]lose your eyes and open your mouth,” that she obeyed,
and that when she opened her eyes, “she saw the bad spot.” She further testified that she told
the Appellant that the alleged victim said that “she was made to put her mouth onto his penis
and suck it . . . [and that [he] made [her] put her hand on [his] penis and move it up and down
. . . .”

       The Appellant submits that the graphic evidence of alleged sexual abuse and the
prejudicial hearsay should have been excluded from evidence in this case. He asserts that
this evidence was inadmissible under Rule 404(b), Tennessee Rules of Evidence, and its
admission denied him his right to a fair trial. The State argues that the trial court properly
admitted the testimony because it established a motive for the murder of the victims in this
case. We agree with the State.

       At the time of the Appellant’s trial in 2001, Tennessee Rule of Evidence 404(b)
(2000), which set out the circumstances under which proof of other acts was admissible in
a criminal prosecution, provided:

       Other Crimes, Wrongs, or Acts. – Evidence of other crimes, wrongs, or acts
       is not admissible to prove the character of a person in order to show action in
       conformity with the character trait. It may, however, be admissible for other
       purposes. The conditions which must be satisfied before allowing such
       evidence are:

       (1)     The court upon request must hold a hearing outside the jury’s presence;
       (2)     The court must determine that a material issue exists other than conduct
               conforming with a character trait and must upon request state on the

                                               -20-
              record the material issue, the ruling, and the reasons for admitting the
              evidence; and
       (3)    The court must exclude the evidence if its probative value is
              outweighed by the danger of unfair prejudice.

        The Rule was drafted in accord with the Tennessee Supreme Court’s pronouncements
in State v. Parton, 694 S.W.2d 299 (Tenn. 1985). See Advisory Comm’n Comments, Tenn.
R. Evid. 404. Under Parton, the trial court must also find “clear and convincing” evidence
that the other crime, wrong, or act occurred. Id. In 2003, Rule 404(b) was amended by
moving (b)(3) to (b)(4) and including the “clear and convincing” standard to (b)(3). Rogers,
188 S.W.3d at 612.

        Generally, this rule is one of exclusion, and evidence is not admissible that an accused
has committed some other crime or bad act independent of that for which he is charged, even
though it may be a crime or act of the same character as that for which the accused is on trial.
See Howell, 868 S.W.2d at 254. If, however, evidence that a defendant has committed a
crime or bad act separate from the one for which he is being tried is relevant to some matter
actually in issue in the case on trial and its probative value is not outweighed by the danger
of its prejudicial effect, the evidence may be admitted. See id. “Only in an exceptional case
will another crime, wrong, or bad act be relevant to an issue other than the accused’s
character. Such exceptional cases include identity, intent, motive, opportunity, or rebuttal of
mistake or accident.” State v. Drinkard, 909 S.W.2d 13, 16 (Tenn. Crim. App. 1995). We
review a trial court’s ruling on evidentiary matters under Rule 404(b) under an abuse of
discretion standard, provided the trial court has substantially complied with the prerequisites
of the rule. State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997).

        The Appellant contends that the trial court failed to “substantially comply” with the
procedures of Rule 404(b). The trial court held a 404(b) hearing outside of the jury’s
presence. The trial court determined that a material issue existed other than conduct
conforming to a character trait and stated the material issue, the Appellant’s motive, its
ruling, and its reasoning for the ruling on the record. The trial court further found that the
probative value of the information outweighed the prejudicial impact. However, the trial
court failed to determine whether there was clear and convincing evidence that the prior bad
act occurred. As noted by the Appellant, the trial court recognized its error in the order
denying the motion for new trial:

       This court did inadvertently fail to specify on the record that the evidence
       presented . . . established by clear and convincing evidence the conduct
       referred to in the motion to exclude. However, despite the absence of the
       appropriate language at the motion hearing, this court found and still finds that

                                              -21-
       the state’s burden of proof was met by clear and convincing evidence. The
       evidence was probative and relevant to a material fact in this case, specifically
       motive and intent. That probative value sufficiently met the standards of
       admissibility under Rule 404(b) as previously ruled upon by this court.

        Regardless of the trial court’s subsequent statement of his findings, the trial court had
an obligation at the time of the hearing to state on the record whether the prior act was
proven by clear and convincing evidence. Additionally, the trial court failed to receive the
proposed testimony of Ms. Tharp in its 404(b) hearing. Given the trial court’s failure to
make a clear and convincing evidentiary determination based on the facts in this case, we
conclude that the trial court did not substantially comply with the procedural requirements
of Rule 404(b). Compare State v. Albert Eugene Pleasant, No. M1998-00653-CCA-R3-CD,
2001 WL 741932, at *7-8 (Tenn. Crim. App., at Nashville, July 3, 2001) (stating that the trial
court did not substantially comply with Rule 404(b) requirements when it did not make a
clear and convincing evidence determination or weigh the probative value of the evidence
against the unfair prejudicial effect), with State v. Ray Anthony Nelson, No. 03 C0
1-9706-CR-00197, 1998 WL 694971, at *8-9 (Tenn. Crim. App., at Knoxville, Sept. 9, 1998)
(stating that the trial court substantially complied with Rule 404(b) when it met all the
requirements of the rule except for the need to make a clear and convincing evidence
determination and the record showed that there was “no real question” that the alleged act
occurred) and DuBose, 953 S.W.2d at 652 (stating that the trial court did not substantially
comply with Rule 404(b) when the trial court failed to state the prior acts’ relevance to a
material issue on the record and failed to determine that the probative value of the evidence
outweighed the unfair prejudicial effect). Therefore, we review this issue without deference
to the trial court’s finding and conclusion.

        We acknowledge that no direct testimony was introduced at the 404(b) hearing.
However, Hope Tharp testified at the preliminary hearing in this case. The State submitted
a transcript from the preliminary hearing to the trial court for its consideration in ruling on
the 404(b) motion. Hope Tharp’s preliminary hearing testimony was substantially similar
to the State’s proffer of her testimony to the trial court. Accordingly, we conclude that clear
and convincing evidence was presented to establish that the prior bad act occurred.

        In State v. Moss, the appellant argued that the trial court erred in permitting the State
to introduce evidence of prior acts of misconduct between the defendant and his minor
daughter. 13 S.W.3d 374, 382 (Tenn. Crim. App. 1999). The State asserted that the
evidence was relevant to establish a motive for the murder. Id. The trial court admitted the
testimony of the minor daughter, and this court affirmed the trial court’s decision. Id. at 383-
84. Specifically, this court held that the trial court complied with the procedural
requirements of Rule 404(b), Tennessee Rules of Evidence, and that the record supported the

                                              -22-
trial court’s determination that the evidence was material to a matter in issue at trial, that
being the defendant’s motive and intent to shoot the victim. Id. The State’s theory in Moss
was that the defendant shot his wife in order to collect insurance proceeds and to regain
access to his minor daughter. Id. Specifically, this court held:

               The prior bad acts evidence supplies a motive and an intent for the
       murder. It was offered to explain the defendant’s focus on MM, her reluctance
       to return to Tennessee, and an ongoing conflict between the defendant and the
       victim. The evidence was unrefuted and the defendant admitted that his
       daughter had testified truthfully. In our view, the trial court properly ruled that
       the evidence had strong probative value. While there is obviously a risk of
       unfair prejudice, particularly when allegations of sexual misconduct are
       involved, the trial court had provided the jury with limiting instructions
       immediately following the testimony at issue and did so a second time in the
       general charge. It is our conclusion that the probative value of this evidence
       was not outweighed by a danger of unfair prejudice and that the trial court did
       not abuse its discretion by admitting this evidence.

Id. at 384.

       We conclude that the testimony of Ms. Tharp delineating the prior bad acts by the
Appellant was relevant to establishing a motive for the murders of Stanley and Terry Sue
Goodman. Considering, however, the numerous admonitions of the trial court to abstain
from graphic testimony regarding the nature of the alleged act, the trial court clearly intended
to specifically limit Ms. Tharp’s testimony regarding the details of the alleged incident.
While this information was indeed prejudicial, we cannot conclude that the danger of unfair
prejudice outweighed the probative value of this testimony. Moreover, the trial court
provided a curative instruction to the jury stating that the jury was only to consider Ms.
Tharp’s testimony for the limited purpose of determining whether it provided a motive. The
Appellant is not entitled to relief on this issue.

                     B. Alleged Violation Crawford v. Washington.

        The Appellant also argues that pursuant to Crawford v. Washington, 541 U.S. 36, 124
S. Ct. 1354 (2004), the statements made by B.G. and introduced through the testimony of Ms.
Tharp violated his right to a face-to-face confrontation of B.G. He asserts that since he did
not have the opportunity to cross-examine B.G., he is entitled to a new trial.

      Generally, the admissibility of evidence rests within the trial court’s sound discretion.
Absent a clear abuse of that discretion, the appellate court will not interfere with the trial

                                              -23-
court’s ruling. State v. Franklin, 308 S.W.3d 799, 809 (Tenn. 2010) (citing State v. Lewis,
235 S.W.3d 136, 141 (Tenn. 2007)). A trial court abuses its discretion when it applies an
incorrect legal standard or makes a ruling that is “‘illogical or unreasonable and causes an
injustice to the party complaining.’” Lewis, 235 S.W. 3d at 141 (quoting State v. Ruiz, 204
S.W.3d 772, 778 (Tenn. 2006)). However, “[w]hether the admission of hearsay statements
violated a defendant’s confrontation rights is, however, a pure question of law.” Franklin,
308 S.W.3d at 809 (citing Lilly v. Virginia, 527 U.S. 116, 125, 119 S. Ct. 1887, 1894
(1999); Lewis, 235 S.W.3d at 141-42). “The proper application of that law to the trial court’s
factual findings is likewise a question of law, subject to de novo review.” Franklin, 308
S.W.3d at 809.

        As previously discussed, the State presented the testimony of Hope Tharp, a team
leader for the Department of Children Services. Ms. Tharp testified that, on March 17, 2000,
she received a request by the Scott County Department of Children’s Services to interview
B.G. This investigation was ongoing for two months. Then, on May 16, 2000, the Bradley
County Department of Children’s Services received a request to respond to Black Fox
Elementary School to speak with B.G. regarding her reports of alleged sexual abuse. Based
upon information received by a case manager who had responded to the school, Ms. Tharp
felt it necessary to request permission for the removal of B.G. Ms. Tharp’s testimony
revealed that she had a conversation with the Appellant, in which she informed him that B.G.
and two other children in the home were already in the custody of the Department of
Children’s Services and that the reason for this was based on information provided by B.G.
She explained that B.G. had “stat[ed] that [the Appellant] had sexually abused her and on that
basis we had to file a petition for custody since the mother [did] not believ[e] her.”

       Ms. Tharp was then asked about the conversation she had with the Appellant and his
wife regarding the allegations of sexual abuse. Ms. Tharp stated that the Appellant’s
statements and the statements of the three children “were identical” with the exception that
the Appellant omitted “the explicit sexual details that [B.G.] gave me.” Ms. Tharp
continued:

       THARP:        . . . I had B.G. demonstrate for me what had happened. So, I
                     explained to him, you know, B.G. demonstrated to me that you
                     called her down the stairs; she came down the stairs; you said
                     something, she couldn’t hear what you said, so she walked over
                     to the couch; and that you were sitting on the couch smoking a
                     cigarette, watching TV, had on a gray shirt and blue jogging
                     pants. And B.G. told me that he grabbed her by the arms and sat
                     her on the couch.



                                             -24-
....

THARP:   . . . I told Mr. Sexton that B.G. had told me that he had grabbed
         her by the shoulders and sat her down. And I told him, I said,
         you know, as I talked to her, she told me some things that didn’t
         make a lot of sense to me. So, I had to have her show me what
         she was talking about. . . .

         So, I told him, I said, I had B.G. show me exactly on the couch
         how she was sitting. Because I told him, B.G. told me her feet
         were on the floor, but she was laying on the couch. And I didn’t
         understand how that could occur, which made me think, well,
         maybe something is not right. So, I told him, I said, I had B.G.
         showed [sic] me, and B.G. showed me that she was sitting
         facing him, which would have been in this direction, her feet on
         the floor, and she was leaning down this way onto the couch. I
         told him I asked her why she was, and she – and if he had said
         anything to her. And I told him, B.G. told me you said, “Close
         your eyes and open your mouth.” And B.G. – I told him, I said,
         B.G. said that she closed her eyes and she opened her mouth.
         And when she opened her eyes she saw the bad spot.

         And I told him I didn’t know what she meant by that, so I asked
         her to describe that for me. And I told him, she described that
         for me as the place that he pees and it has a hole in it. And I told
         him I said, B.G., if you’re telling me that you can see his place
         that he pees but he has on clothes, I don’t understand how you
         can do that. And I told him, B.G. explained to me that you
         pulled your penis out of your jogging pants and she saw it when
         she opened her eyes.

         And I told him, I said, I asked B.G., well, what happened after
         that. And I explained to him that B.G. told me that she was
         made to put her mouth onto his penis and suck it. And I told
         him that B.G. – I told him, I said I asked her if anything else
         happened. And B.G. told me that you made her put your hand
         on your penis and move it up and down like this.

         And I told him I asked B.G., can you tell me anything else about
         this that would help me understand what happened. And I told

                                 -25-
                      him that B.G. told me that it tasted yucky. And I told him, I
                      asked B.G. if anything had come out and I told him that B.G.
                      told me no, nothing had come out, but that she could taste it.

                      I also told him that B.G. told me that he had pushed her off the
                      couch and that B.G. told me he told her if she ever told, she
                      would never see her dad again.

Ms. Tharp then related that the Appellant denied these allegations and stated that B.G. was
“getting this information from . . . her sister . . . and her father.” The Appellant advised Ms.
Tharp that in February 2000 he had received a telephone call from Stanley Goodman during
which Stanley Goodman played a tape on which “Mr. Goodman [was] telling B.G. to say
these things and B.G. was saying these things.”

        Subsequent to Ms. Tharp’s testimony, the trial court issued the following instruction
to the jury:

               Ladies and gentlemen, during this trial there may be times that I give
       you what we call a jury instruction. During the trial, it would be called a
       curative instruction. What that means is, I am going to give you a legal
       definition or an instruction concerning some evidence that you may or may not
       have heard. This is, at this time, a curative instruction concerning some of the
       evidence that Ms. Tharp gave you today. Please listen carefully. This will also
       be included at the final stage. . . .

              You have heard evidence that the Defendant was accused of sexual
       abuse of a child. The Defendant is not on trial for any offenses associated with
       child sexual abuse. You may not consider this evidence to prove the
       Defendant’s disposition to commit the act of premeditated murder. This
       evidence can be considered by you only for the limited purpose of determining
       whether it provides motive. In other words, you may consider the accusation
       only as it tends to show a motive of the Defendant to commit the crime
       charged in this case. Such evidence of the accusation, if considered by you for
       any purpose, must not be considered for any purpose other than motive.

        The Appellant’s trial was held in June 2001. At the time of the Appellant’s trial, Ohio
v. Roberts, 448 U.S. 56, 66, 100 S. Ct. 2531, 2539 (1980), provided the applicable standard
regarding the introduction of testimony and the Confrontation Clause. After the Appellant’s
trial but before the hearing on the motion for new trial, the United States Supreme Court
overruled Roberts by issuing its opinion in Crawford v. Washington, 541 U.S. 36, 124 S. Ct.

                                              -26-
1354 (2004). The new rule of law announced by Crawford, although not in existence at the
time of the Appellant’s trial, is applicable to the Appellant’s case while the matter is still on
direct appeal. See generally Whorton v. Bockting, 549 U.S. 406, 127 S. Ct. 1173 (2007).

         In Crawford, the Supreme Court held that the Confrontation Clause of the Sixth
Amendment to the United States Constitution prohibits admission in a criminal trial of
testimonial statements by a person who is absent from trial, unless the person is unavailable
and the defendant had a prior opportunity to cross-examine the person. However, out-of-
court statements made by someone other than the declarant while testifying are admissible
if the statement is not hearsay. Indeed, in Crawford, the Supreme Court explicitly stated that
the Confrontation Clause does not bar the admission of testimonial statements that are
admitted for purposes other than proving the truth of the matter asserted. Crawford, 541 U.S.
at 59, n.9, 124 S. Ct. at 1369, n.9. Thus, in order for Crawford to apply in the instant case,
B.G.’s statements to Hope Tharp must, in fact, constitute testimonial hearsay.

        Hearsay is an out-of-court statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.
Tenn. R. Evid. 801(c). When an out-of-court statement is offered for some purpose other
than to establish the truth of the matter asserted, the statement is not hearsay and is
admissible. Hearsay is present only if the out-of-court statement must be true to be relevant.
Neil P. Cohen, et al., Tennessee Law of Evidence § 8.01[4][i], at 8-16 (5th. ed. 2005). Thus,
to constitute hearsay, it is important whether the declarant is telling the truth. If the
declarant’s credibility is irrelevant because it does not matter whether the declarant is telling
the truth, the dangers of hearsay are not present and the statement is not viewed as hearsay.
Id.

        The trial court determined that the statements of B.G. to Hope Tharp were not hearsay
as they were admitted to establish the Appellant’s motive for the murder of B.G.’s father and
his wife. We agree. Here, the record shows the State’s theory at trial was that the Appellant
murdered the victims in retaliation for his belief that the victim had induced the minor B.G.
to make false allegations of sexual abuse against the Appellant. While B.G.’s statements to
Hope Tharp may have been testimonial in nature, the statements were not admitted to prove
that the Appellant actually perpetrated the sexual acts against B.G. Rather, the statements
were admitted to establish the Appellant’s motive for the murders of B.G.’s father and
stepmother. This court has repeatedly upheld the admission of similar statements as non-
hearsay because they were offered to prove the defendant’s motive. See State v. Williams,
977 S.W.2d 101, 108 (Tenn. 1998) (upholding declarant’s statements recounting non-
testifying witness’s version of assault as non-hearsay because it demonstrated defendant’s
motive for killing the victim); State v. Coker, 746 S.W.2d 167, 173 (Tenn. 1987) (citing State
v. Venable, 606 S.W.2d 298, 301 (Tenn. Crim. App. 1980)). The impact of B.G.’s

                                              -27-
statements upon the Appellant, not their veracity, was relevant as the motive for the murders
in this case. Indeed, the truth of B.G.’s statements was immaterial. Because the statements
were not admitted for the truth of the matter asserted, the statements were not hearsay and
cross-examination was not required to test their veracity.

       As previously determined, we reiterate that the probative value of the statements was
not outweighed by the danger of unfair prejudice. Indeed, the falsity of the accusation in this
case increased its probative value. When a statement is admitted for a legitimate, non-
hearsay purpose, that is, not to prove the truth of the matter asserted, the statement is not
hearsay under the traditional rules of evidence and the non-hearsay aspect raises no
confrontation clause concerns. See Tennessee v. Street, 471 U.S. 409, 417, 105 S. Ct. 2078,
2083 (1985) (holding that Street’s confrontation clause rights were not violated by the
introduction into evidence of accomplice’s confession for nonhearsay purpose of rebutting
Street’s testimony that confession was coercively derived from accomplice’s statement); see
also Crawford, 541 U.S. at 59, 124 S. Ct. at 1369 (citing Tennessee v. Street for proposition
that the Confrontation Clause does not bar the use of testimonial statements for purposes
other than establishing the truth of the matter asserted). Accordingly, the Appellant’s
argument that the admission of B.G.’s statements through the testimony of Hope Tharp
violated his rights under the Confrontation Clause fails.

   VI. Admission of Testimony Regarding the Appellant’s Willingness and Later
                   Refusal to Take a Polygraph Examination.

        The Appellant contends that Deputy Millsaps and Detective Alvarez were improperly
permitted to testify that the Appellant stated that he would take a polygraph examination and
then decided not to take the test. On direct examination, Deputy Millsaps testified that he
had a discussion with the Appellant about taking a polygraph test while he was at the
Appellant’s apartment.        The Appellant agreed to take the polygraph test.             On
cross-examination, defense counsel again brought up the fact that the Appellant agreed to
take the polygraph test. On re-direct, the State asked Deputy Millsaps whether he was aware
that the Appellant later refused to take a polygraph test. An objection was made by defense
counsel, which was overruled by the court. Detective Alvarez testified that he had
discussions with the Appellant regarding some polygraph examinations. He stated that the
test was offered, but the Appellant refused to take the test. No objection was made to
Detective Alvarez’s testimony.

      “[P]olygraph examination results, testimony on such results, or testimony regarding
a Defendant’s willingness or refusal to submit to a polygraph examination is not admissible
during capital or non-capital sentencing hearings.” State v. Stephenson, 195 S.W.3d 574,
599 (Tenn. 2006); State v. Pierce, 138 S.W.3d 820, 826 (Tenn. 2004). In this case, the

                                             -28-
testimony was elicited by the prosecution. Regarding the admissibility of incompetent
evidence, “the correct practice is to reject such evidence at once, and not permit it to go to
the jury.” Stokes v. State, 64 Tenn. 619, 621 (1875). Any potential error, however, resulting
from unsolicited testimony that offers otherwise inadmissible testimony may be cured by a
proper instruction to the jury to disregard the comment. See State v. West, 767 S.W.2d 387,
397 (Tenn. 1989); State v. Foster, 755 S.W.2d 846, 849 (Tenn. Crim. App. 1988).


        In its order denying the Appellant’s motion for new trial, the trial court conceded that
admission of testimony regarding the polygraph testing was inadmissible. Notwithstanding,
the trial court noted the defense’s failure to make a contemporaneous objection to the direct
testimony of Deputy Millsaps. In fact, no objection was made to the testimony until defense
had already cross-examined Deputy Millsaps as to the polygraph examination and the State
was asking additional questions on re-direct. The trial court determined that because the
testimony was either neutral or favorable to the defense, any error in admitting this testimony
was harmless.

        We agree with the trial court’s ruling pertaining to the testimony of Deputy Millsaps
and Detective Alvarez regarding a polygraph examination. Reversible error may not be
predicated upon a ruling admitting evidence unless a substantial right of a party was affected
and unless a timely objection was made. Tenn. R. Evid 103 (a). No objection was made by
the Appellant to this testimony until after defense counsel had already questioned Deputy
Millsaps on cross-examination as to the polygraph examination. A party may not later seek
relief from an error to which he acquiesced or failed to take a reasonable action to nullify the
harmful effect of the error. Tenn. R. App. P. 36(a). We further note that the testimony
revealed that the Appellant’s ultimate decision not to take the polygraph test was based upon
information from a TBI test examiner that the test could be fixed. Moreover, we cannot
conclude that the admission of this testimony regarding a polygraph test more probably than
not affected the judgment or resulted in prejudice to the judicial process. Tenn. R. Crim. P.
52(a); Tenn. R. App. P. 36(b).

            VII. Admission of Statements Made by the Appellant’s Wife.

      During the trial, the State presented testimony which indicated to the jury that the
Appellant’s wife, Sherry Sexton, implicated him in the murder for which he was on trial.
The Appellant contends that this testimony violated his right to confront witnesses. He
contends that “the jury only heard the prejudicial account from the prosecution and law
enforcement authorities about the circumstances of the prior statements and testimony of the
Appellant’s wife, and did not know whether the [Appellant’s] wife would have willingly
appeared and testified; and if she appeared, to what she would have testified.” He further

                                              -29-
argues he was denied the opportunity to challenge through cross-examination his wife’s
motivation or the truthfulness of her testimony.

        The Appellant fails to provide citation to the record directing this court to the
testimony to which he now objects. Tenn. R. App. P. 27(a)(7); Tenn. Ct. Crim. App. R.
10(b). Issues not supported with appropriate references to the record shall be treated as
waived. Additionally, upon review of the appellate record, it appears that the Appellant
failed to make contemporaneous objections to the testimony and argument of which he now
complains. He cannot now seek relief from an error to which he acquiesced or failed to take
a reasonable action to nullify the harmful effect of the error.

       In any event, we have reviewed the testimony at issue. The officers testified that they
received a message that Sherry Sexton was attempting to contact them. Detective Alvarez
contacted Sherry Sexton. He reported that she sounded desperate. He further related that she
agreed to meet him at the police station. Detective Alvarez contacted Special Agent
Brakebill and advised him of the meeting. The officers met Sherry Sexton at the south
precinct. The officers stated that within thirty minutes of their discussion with Sherry
Sexton, the Appellant arrived, upset and agitated, and he wanted to speak with his wife. The
Appellant informed the officers that Sherry Sexton was upset and confused. Detective
Alvarez escorted the Appellant to the side of the building while Agent Brakebill moved
Sherry Sexton to a safe harbor home for the night.

       Initially, we conclude that no rights of confrontation were infringed. The Appellant
had the opportunity to cross-examine the officers as to the extent of their testimony. No
statement made by Sherry Sexton was introduced through the testimony of the officers.
Rather, the officers related their first hand observations of what occurred on May 24, 2000.
The statements were not hearsay. The Appellant’s contention that officers’ testimony
encompassed the testimony of Sherry Sexton is misplaced. The testimony of the officers
was relevant to show that the Appellant believed that his wife could incriminate him. The
Appellant is not entitled to relief on this issue.

              VIII. Admission of Rifle Similar to the Murder Weapon.

      At trial, the State introduced as an exhibit an inoperable rifle retrieved from the
Appellant’s home. This rifle was not the murder weapon. The Appellant did not render a
contemporaneous objection to the introduction of the rifle during the trial. In its order
denying the motion for new trial, the trial court found:

       The evidence at trial established that the weapon referred to in the defendant’s
       home did not work and that this was the reason that he had acquired another

                                             -30-
       gun from witness Clinton Daniel Mason. Under these circumstances, this
       court finds no error in the admission of the weapon.

        The “determination of whether evidence is relevant is within the sound discretion of
the trial court.” State v. Dellinger, 79 S.W.3d 458, 485 (Tenn. 2002) (citing State v. Griffis,
964 S.W.2d 577, 594 (Tenn. Crim. App. 1997)). While there is a natural tendency to connect
the weapon introduced into evidence at trial and the weapon actually used to commit the
murder, there is no such connection in the present case. The testimony was clear that this
rifle was not the murder weapon. The testimony was clear that this rifle was inoperable. The
trial court concluded that the inference was made that, since this rifle was inoperable, the
Appellant needed to obtain another weapon from Clinton Daniel Mason. There was no
attempt to suggest that this rifle was the murder weapon. Thus, little possibility existed that
the jurors, without proof, would prejudicially associate this rifle as the murder weapon used
by the Appellant. The Appellant is not entitled to relief on this issue.

             IX. Admission of Evidence of an Unrelated Speeding Arrest.

        The Appellant next complains that the trial court erred by allowing the admission of
evidence of an unrelated speeding arrest that was not a conviction. During the trial, defense
counsel presented Randall Boston, an employee of defense counsel. The purpose of Mr.
Boston’s testimony was to establish the time it took to drive from the Muffler Shop in
Cleveland, Bradley County, to Huntsville, in Scott County. Mr. Boston’s testimony reflected
that, although he drove the shortest route, he observed all posted speed limits. On
cross-examination, Mr. Boston conceded that he was unaware that the Appellant had
received a speeding ticket for driving 97 miles per hour on the same route two days after the
murder. Mr. Boston was questioned about the speeding ticket without objection.

       In its order denying the motion for new trial, the trial court found:

       The defense presented proof of the distance and the amount of time that it
       would take to get from Cleveland to Huntsville through an employee of
       defense counsel, Randall Boston, who admittedly had driven in a very prudent
       manner and had observed all speed limits. On cross-examination, the state
       asked the witness, without objection, about the speeding ticket received by the
       defendant. Under these circumstances, this court finds that this issue does not
       support a new trial.

        The Appellant failed to make a contemporaneous objection. A party is not entitled
to relief when the party fails to take whatever action was reasonably available to prevent or
nullify the harmful effect of the error. Tenn. R. App. P. 36(a). Waiver notwithstanding, in

                                             -31-
our view, the testimony proved only that people can drive above the speed limit. The
Appellant is not entitled to relief.

           X. Admission of Evidence Obtained from Appellant’s Vehicle.

       The Appellant contends that it was error to admit evidence retrieved during an illegal
search of his automobile taken in violation of his Fourth Amendment rights. The Appellant
argues that his due process rights were violated when the State failed to correct Agent
Brakebill’s testimony that he saw a typed statement for the Appellant which contained the
express consent to search his automobile.


        The Appellant fails to provide citation to the record directing this court to the
testimony to which he now objects. Tenn. R. App. P. 27(a)(7); Tenn. R. Ct. Crim. App.
10(b). Issues not supported with appropriate references to the record shall be treated as
waived. Additionally, upon review of the appellate record, it appears that the Appellant
failed to make contemporaneous objections to the testimony and argument of which he now
complains. He cannot now seek relief from an error to which he acquiesced or failed to take
a reasonable action to nullify the harmful effect of the error. In any event, our review of the
record shows that the Appellant consented to the search of the automobile. He is not entitled
to relief.

   XI. Admission of Evidence relating to the Preparation of Appellant’s IRS Tax
                                     Forms.

       During the guilt phase of the Appellant’s trial, the State called Shera Crowley as a
witness. Ms. Crowley testified that she operated a tax service and had prepared the
Appellant’s tax return for two or three years. When Ms. Crowley prepared the Appellant’s
taxes on January 31, 2000, she stated that the Appellant had removed his daughter B.G. and
added E.G. as a dependant. Ms. Crowley noted this action was unusual and asked the
Appellant if Stanley Goodman, E.G.’s father, was claiming her as a dependant. She stated
that the Appellant initially responded that Goodman was not claiming E.G. When Ms.
Crowley told the Appellant that she believed E.G. lived with Stanley Goodman, the
Appellant responded, “[I]f the son of a bitch ever tried to claim her or take her, he would
blow his G.D. brains out.” No objection was made to this testimony by defense counsel.

       On cross-examination, Ms. Crowley testified that “someone . . . claiming their
stepchild and they’re claiming they don’t live with the mother, that is a red flag for me.” She
stated she was required to ask questions, but she was not required to conduct an
investigation. Ms. Crowley testified that she took the Appellant’s threat seriously enough

                                             -32-
to convey the threat to Terry Sue Goodman. Ms. Crowley related that Terry Sue Goodman
was not concerned about the threat since the Appellant had made similar threats in the past.
Ms. Crowley also stated that the Appellant would probably receive an additional $1200 as
a tax refund for claiming E.G. as a dependant on his taxes.

         The Appellant complains that it was error for the trial court to admit evidence and
argument regarding the Appellant’s alleged intent to defraud the Internal Revenue Service
in the preparation of his tax returns. He adds that this argument was compounded by the
closing arguments of the prosecutor. Again, there was no contemporaneous objection made
at trial. Furthermore, the defense extensively cross-examined Ms. Crowley on the issue. A
party is not entitled to relief when the party fails to take whatever action was reasonably
available to prevent or nullify the harmful effect of the error. Tenn. R. App. P. 36(a). The
Appellant is not entitled to relief on this issue.

  XII. Whether Individual and Cumulative Instances of Prosecutorial Misconduct
                        Denied Appellant a Fair Trial.

       The Appellant argues that instances of prosecutorial misconduct individually and
cumulatively prevented him from receiving a fair trial. These incidents of alleged
misconduct include (1) the prosecutor’s remarks during opening statements that B.G. told her
teacher and the Department of Children Services worker that the Appellant was sexually
molesting her; (2) the prosecution’s questioning of Deputy Millsaps regarding the
Appellant’s willingness to take a polygraph regarding the allegations of child sexual abuse
and then his refusal to take the test when given the opportunity; (3) the prosecution’s
questioning of TBI Agent Brakebill regarding his interview with Sherry Sexton which
implied that she had implicated her husband in the murder allegations; (4) the prosecution’s
statements made during closing argument at the guilt phase including repeated statements
that the Appellant had sexually molested his stepdaughter, the repeated out-of- court
statements of Sherry Sexton, improperly vouching for prosecution witnesses, and the
suggestion that the Appellant would have killed E.G. had she come home at the wrong time;
and (5) the prosecution’s statements during closing argument at the penalty phase.

       Regarding whether prosecutorial misconduct based on improper comments amounts
to reversible error, a reviewing court must determine whether the alleged conduct was so
improper or the comments so inflammatory as to affect the verdict. See State v. Reid, 164
S.W.3d 286, 344 (Tenn. 2005); Harrington v. State, 385 S.W.2d 758, 759 (Tenn. 1965);
State v. Goltz, 111 S.W.3d 1, 5 (Tenn. Crim. App. 2003); State v. Seay, 945 S.W.2d 755, 763
(Tenn. Crim. App. 1996). In making its determination, the court must consider five factors:




                                            -33-
       1)     The conduct complained of viewed in context and in light of the facts
              and circumstances of the case[;]
       2)     The curative measures undertaken by the court and the prosecution[;]
       3)     The intent of the prosecutor in making the improper statements[;]
       4)     The cumulative effect of the improper conduct and any other errors in
              the record[; and]
       5)     The relative strength or weakness of the case.

Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976).

        The allegations of misconduct raised by the Appellant relating to the admission of
evidence, the Appellant’s issues V through XI, have been previously addressed in the above
sections of this opinion. Accordingly, our review will focus upon those allegations of
misconduct alleged to have occurred during the guilt and penalty phase of closing argument.
Five areas of prosecutorial misconduct related to argument are recognized: (1) it is
unprofessional conduct for the prosecution to intentionally misstate the evidence or mislead
the jury as to the inferences it may draw; (2) it is unprofessional conduct for the prosecutor
to express his personal belief or opinion as to the truth or falsity of any testimony or evidence
of guilt of the defendant; (3) the prosecutor should not use arguments calculated to inflame
the passions or prejudices of the jury; (4) the prosecutor should refrain from argument which
would divert the jury from its duty to decide the case on the evidence by injecting issues
broader than the guilt or innocence of the accused under the controlling law or by making
predictions of the consequences of the jury’s verdict; and (5) it is unprofessional conduct for
a prosecutor to intentionally refer to or argue facts. See State v. Goltz, 111 S.W.3d 6 (Tenn.
Crim. App. 2003).

        Tennessee courts “have traditionally provided counsel with a wide latitude of
discretion in the content of their final argument” and trial judges with “wide discretion in
control of the argument.” State v. Zirkle, 910 S.W.2d 874, 888 (Tenn. Crim. App. 1995).
A party’s closing argument “must be temperate, predicated on evidence introduced during
the trial, relevant to the issues being tried, and not otherwise improper under the facts or
law.” State v. Middlebrooks, 995 S.W.2d 550, 557 (Tenn. 1999). Tennessee Rule of
Criminal Procedure 29.1(b) allows a closing argument to address any evidence introduced
at trial. In addition to addressing the evidence, parties may also argue “reasonable
inferences.” State v. Chico McCracken, No. W2001-03176-CCA-R3-CD, 2003 WL
1618082, at *8 (Tenn. Crim. App., at Jackson, Mar. 24, 2003), perm. to appeal denied (Tenn.
Sept. 2, 2003). When there is improper argument, the court must determine whether the
inflammatory statement negatively impacted the defendant.




                                              -34-
    A. Alleged Improper Opening Statement and Closing Argument During Guilt
                                    Phase.

      The Appellant complains that the prosecutor repeatedly and improperly made
statements that B.G. told the Department of Children Services that the Appellant was
molesting her. Specifically, the prosecutor made the following statement during closing
argument:

        Five days before the crime. On that day, something happened in the Sexton
        home that caused [B.G.], the . . . stepdaughter of Hubert Glen Sexton, the
        daughter of Stanley Goodman . . . to tell her . . . teacher . . . that Hubert Glen
        Sexton molested me. . . . The children were taken into the custody of the
        Department of Children’s Services. . . . Hubert Glen Sexton was then
        confronted with his world starting to crumble. . . .

We acknowledge that the Appellant failed to object to this argument. Moreover, the proof
presented at trial established this fact. Accordingly, we cannot conclude that this argument
was improper.

       The Appellant next complains that the prosecutor repeatedly referred to the
out-of-court statements of Sherry Sexton, his wife. During the opening statement, the
                                                                  4
prosecutor stated that a wife may not testify against her husband. He further related how
Sherry Sexton went to the police station. The statement continued as follows:

        She’s given an interview. And she later even testifies against him. But
        through his manipulation, she’s back on his side now. And of course, you
        can’t testify . . . you can’t force a wife to testify against her husband.

Again, the Appellant failed to object to this statement during the trial. When a prosecutor’s
statement is not the subject of a contemporaneous objection, the issue is waived. Tenn. R.
Crim. P. 33, Tenn.R.App.P.36(a); State v. Thornton, 10 S.W.3d 229, 234 (Tenn. Crim. App.
1999); State v. Green, 947 S.W.2d 186, 188 (Tenn. Crim. App. 1997); State v. Little, 854
S.W.2d 643, 651 (Tenn. Crim. App. 1992).

      Next, the Appellant complains that the prosecutor improperly vouched for prosecution
witnesses Mason and Chambers. During closing argument, the prosecutor commented that
witnesses Preston Adams, Danny Mason, and Christy Swallows “are far from perfect.”

        4
           The Appellant asserts that this argument was made during the State’s closing. The record reveals
that it occurred during the opening statement and not closing argument.

                                                   -35-
However, he equated their testimony to that of a three-legged stool. In other words, he asked
the jury to take the testimony of these three unacquainted witnesses and put them together
to form a solid foundation of the Appellant’s guilt.

         In his rebuttal argument, the Appellant acknowledged that Danny Mason was scared
and that the police had threatened to put his mother in prison. He asked the jury to consider
the trial court’s instruction on disregarding certain testimony and added, “If you feel like
these folks are lying to you, you have the right to disregard their testimony.” The defense
also poked holes in the testimony of Detective Chambers. Specifically, the defense
capitalized on the relationship of Detective Chambers and the deceased and focused on his
initial finding of only six casings.

       Again, this court first acknowledges that no contemporaneous objection was made to
the above comments during the prosecution’s argument. Waiver notwithstanding, in our
view, the above comments do not amount to the prosecutor improperly vouching for the
credibility of these witnesses. We cannot conclude that the prosecutor’s conduct during
closing argument was improper. The Appellant is not entitled to relief.

      Finally, the Appellant complains that the prosecution improperly suggested that the
Appellant would have killed E.G. had she been home at the wrong time. During closing
argument, the prosecutor commented:

       And the fate of the rain almost made three victims here. Had E.G. gone home
       and not decided to stay at Vella’s a while, had she been a fourth person in that
       house between 8:45 and 11:00, she would have been the third victim.
       Fortunately, she wanted to stay with her aunt a while and she wasn’t there.
       And the intervening fate of the rain didn’t cause her to be a victim.

The State argues that this argument was not improper as the Appellant murdered Terry
Goodman to prevent his detection and arrest for the murder of Stanley Goodman. The State
argues that it follows that had E.G. been home, she may have suffered the same fate. Again,
there was no contemporaneous objection made by the Appellant. While we do not condone
this argument made by the prosecution, we cannot conclude that it affected the verdict. The
Appellant is not entitled to relief on this claim.

           B. Alleged Improper Closing Argument During Penalty Phase.

      The Appellant objects to various statements made by the prosecution during closing
argument at the penalty phase. He complains of statements allegedly commenting on the
weight of the aggravating and mitigating circumstances:

                                             -36-
•   You must look at the mitigating factor, as well you should, because
    sometimes a crime may be bad, but there may be some really
    compelling mitigating factors that would change that, and you should
    do that.
•   It involved no other felonies. Well, it wasn’t in the course of a bank
    robbery or something like that, but in effect, there were other felonies
    involved. It is a crime of aggravated burglary for a person to, without
    your permission, enter your house with the intent to commit an assault.
    Of course, normally, we think of burglary as people break in
    somebody’s house to steal something but they could commit some other
    crime. So there [are] other crimes involved. Of course, no need to
    charge that in this case, as certainly, there was more than ample
    opportunity to impose the proper punishment with the things he was
    charged with. But that is another crime.
•   He’s responsible for these two deaths, he’s responsible for any damage
    to his children, and he is responsible for the fact that you are
    considering the death penalty.
•   I submit to you it is just as likely as children in Scott County or children
    involved in this case would be offended if he didn’t get justice.
•   He used these children to get money back from the income tax, and he
    used these children in the course of the child abuse allegation, and now
    he gets to use these children as the reason to escape the ultimate
    punishment.
•   She didn’t have her mama to support her, so she had her daddy. Mama
    was under control of the defendant.
•   If, however, the aggravating circumstance is out – is not outweighed by
    the mitigation beyond a reasonable doubt; in other words, if you find
    that the bad aggravation of this murder – or these murders are not
    outweighed beyond a reasonable doubt by the mitigation in his favor,
    then death can be the punishment.
•   [M]any many people experience childhoods and go on to lead
    productive lives, but you know that some of our greatest leaders
    experience this much childhood deprivation. . . . Some of our greatest
    leaders. What about Abraham Lincoln? Did Abraham Lincoln suffer
    from poverty? I believe he experienced a lot more poverty than Glen
    Sexton did. Did he suffer from disruptive relationships? Well, he lost
    his mother when he was little, and then he lost his stepmother when he
    was a little older. . . . Did he suffer from academic underachievement?
    . . . Glen Sexton was shuttled around from school to school. Abraham
    Lincoln had no school . . . . Did he suffer from lack of social support?

                                    -37-
              . . . growing up in frontier America there was a whole lot less social
              support than there is today. So I believe Lincoln qualifies there. Did
              he suffer from parental absence? Yes he did. . . . What about a lack of
              emotional bonds? We know from history that Abraham Lincoln had a
              remote father. . . . What about the fact that he had an environment
              lacking in productive employment. . . .
       •      [Y]ou should not choose to allow him to hide behind these children
              anymore.

The Appellant submits that these statements, taken as a whole, prevented him from receiving
a fair trial. He asserts that these statements permitted the jury to consider as an aggravating
factor facts or circumstances other than that statutory circumstance mandated by law, namely
that “[t]he murder was committed for the purpose of avoiding, interfering with, or preventing
a lawful arrest or prosecution of defendant or another.”

       Examination of the transcript of closing argument reveals that the Appellant made no
objection to the prosecutor’s argument, with the exception of the analogy between the
Appellant’s situation and that of Abraham Lincoln. It is well settled that without a
contemporaneous objection to a prosecutor’s statements, the error is waived. Stephenson,
195 S.W.3d at 601 (citations omitted). “Moreover, the prosecution is expressly permitted to
rebut any mitigating factors relied on by a Defendant.” Id.

        Waiver notwithstanding, we have reviewed the record and agree with the Appellant.
Some of the prosecutor’s statements, including statements that the Appellant committed
aggravated burglary and income tax fraud, constituted an attempt to improperly sway the
jury. However, when viewed in overall context, these statements were not so inflammatory
as to require reversal. The evidence presented at the penalty phase clearly established the
presence of the statutory aggravating circumstance. Evidence of mitigating circumstances
was scant. The sentencing statute generally permits all evidence deemed relevant to the issue
of punishment to be admitted in a capital sentencing proceeding. Any improper conduct by
the prosecutor was far outweighed by the strength of the evidence supporting the jury’s
finding that the aggravating circumstance outweighed proof of any mitigating circumstances.
Based upon the proof presented at the penalty phase, it is clear that the prosecutor’s
comments did not affect the jury’s sentencing decision.

                     XIII. Sufficiency of the Convicting Evidence.

       The Appellant argues the evidence was insufficient to support his convictions. In
response, the State contends that this issue is waived because the Appellant simply lists the
issue without any supporting argument. Although we agree with the State’s contention, due

                                             -38-
to the severity of the sentences, this court will review whether the proof presented at trial is
sufficient to support his two convictions for first degree premeditated murder. See Tenn. R.
App. P. 27; Tenn. Ct. Crim. App. R. 10(b) (The failure to provide argument, citation to the
record, and citation to authority results in waiver of the issue on appeal.).

        When the sufficiency of the convicting evidence is challenged on appeal, the relevant
question of the reviewing court is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions
whether by the trial court or jury shall be set aside if the evidence is insufficient to support
the findings by the trier of fact of guilt beyond a reasonable doubt.”); State v. Evans, 838
S.W.2d 185, 190-92 (Tenn. 1992). Questions involving the credibility of witnesses, the
weight and value to be given the evidence, and all factual issues are resolved by the trier of
fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict
by the jury, approved by the trial judge, accredits the testimony of the witnesses for the State
and resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d
474, 476 (Tenn. 1973). “A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.” State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

      First degree murder, as implicated in the present case, is defined as an unlawful,
premeditated and intentional killing of another. T.C.A. § 39-13-201, -202(a) (Supp. 2000).
Tennessee Code Annotated section 39-13-202(d) provides that:

       [P]remeditation is an act done after the exercise of reflection and judgment.
       “Premeditation” means that the intent to kill must have been formed prior to
       the act itself. It is not necessary that the purpose to kill pre-exist in the mind
       of the accused for any definite period of time. The mental state of the accused
       at the time the accused allegedly decided to kill must be carefully considered
       in order to determine whether the accused was sufficiently free from
       excitement and passion as to be capable of premeditation.

T.C.A. § 39-13-202(d) (1997). Whether the evidence was sufficient depends on whether the
State was able to establish beyond a reasonable doubt the element of premeditation. See
State v. Sims, 45 S.W.3d 1, 7 (Tenn. 2001); State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999).

      The presence of premeditation is a question of fact for the jury to determine based
upon a consideration of all the evidence. See State v. Suttles, 30 S.W.3d 252, 261 (Tenn.

                                              -39-
2000). Premeditation may be inferred from circumstantial evidence surrounding the crime,
including the manner and circumstances of the killing. See State v. Pike, 978 S.W.2d 904,
914 (Tenn. 1998); State v. Addison, 973 S.W.2d 260, 265 (Tenn. Crim. App. 1997). Facts
from which the jury may infer premeditation include the use of a deadly weapon on an
unarmed victim; the lack of provocation on the part of the victim; the defendant’s
declarations of his intent to kill; the defendant’s failure to render aid to the victim; the
establishment of a motive for the killing; the particular cruelty of the killing; the defendant’s
procurement of a weapon, preparations to conceal the crime, and destruction or secretion of
evidence of the killing; and a defendant’s calmness immediately after the killing. State v.
Thacker, 164 S.W.3d 208, 222 (Tenn. 2005); State v. Leach, 148 S.W.3d 42, 54 (Tenn.
2004); State v. Lewis, 36 S.W.3d 88, 96 (Tenn. Crim. App. 2000) (citations omitted).

        Viewed in the light most favorable to the State, the proof at trial showed that the
Appellant had a motive for the killing because he blamed Stanley Goodman for the
accusation of child sexual abuse. The Appellant had threatened to kill Stanley Goodman
prior to the murder and procured a gun substantially similar to the murder weapon just before
the murder. Finally, the Appellant confessed to killing the victims to several witnesses. This
was sufficient evidence from which a rational jury could find beyond a reasonable doubt that
the Appellant committed the premeditated killing of the victims in this case. We conclude,
therefore, that the evidence was sufficient to sustain the Appellant’s convictions for two
counts of first degree premeditated murder.

      XIV. Whether the Verdict was Contrary to the Weight of the Evidence.

       The Appellant contends that the verdict was contrary to the weight of the evidence.
Again, the Appellant fails to make argument in support of this claim, fails to cite to the
appellate record and fails to cite to any authority. Waiver notwithstanding, as in the previous
section, we will review the issue on the merits.

       Tennessee Rule of Criminal Procedure 33(f) provides, in part, as follows: “The trial
court may grant a new trial following a verdict of guilty if it disagrees with the jury about the
weight of the evidence.” In interpreting the rule, our supreme court has held as follows:

       Rule 33(f) imposes upon a trial court judge the mandatory duty to serve as the
       thirteenth juror in every criminal case, and that approval by the trial judge of
       the jury’s verdict as the thirteenth juror is a necessary prerequisite to
       imposition of a valid judgment.

State v. Carter, 896 S.W.2d 119, 122 (Tenn. 1995). “The purpose of the thirteenth juror rule
is to be a ‘safeguard . . . against a miscarriage of justice by the jury.’” State v. Moats, 906

                                              -40-
S.W.2d 431, 434 (Tenn. 1995) (quoting State v. Johnson, 692 S.W.2d 412, 415 (Tenn. 1985)
(Drowota, J., dissenting)). In the present case, the trial court found:

       The defendant claims that the verdict was contrary to the weight of the
       evidence. Again, this court disagrees and finds this issue to be without merit.

Only if the record contains statements by the trial court indicating disagreement or
dissatisfaction with the jury’s verdict or evidencing the trial court’s failure to act as the
thirteenth juror may the reviewing court reverse the trial court’s judgment. Carter, 896
S.W.2d at 122. Otherwise, our review is limited to the sufficiency of the evidence. State v.
Burlison, 868 S.W.2d 713, 718-19 (Tenn. Crim. App. 1993). We conclude that the trial court
properly exercised its role as the thirteenth juror; therefore, our review is limited to the
previously determined sufficiency of the evidence.

          XV. The Constitutionality of Tennessee’s Death Penalty Scheme.

       The Appellant makes multiple arguments challenging the constitutionality of
Tennessee’s death penalty scheme. First, he asserts that the imposition of the death penalty
violated due process of law because the aggravating circumstance was not set forth in the
indictment. In this regard, he contends that any fact that increases the maximum penalty for
a crime must be charged in an indictment, submitted to a jury, and proven beyond a
reasonable doubt in order to satisfy the 5th Amendment’s Due Process Clause and the 6th
Amendment’s notice and jury trial guarantees. With reliance upon Apprendi v. New Jersey,
530 U.S. 466, 120 S. Ct. 2348 (2000) and Ring v. Arizona, 536 U.S. 584, 122 S. Ct. 2428
(2002), the Appellant submits that he was denied due process of law because the indictment
returned by the grand jury did not include facts that would qualify him for the death penalty.
In other words, he maintains that first degree murder is not a capital offense unless
accompanied by aggravating circumstances. In order to elevate the crime to capital murder,
he alleges that the indictment must include language of the statutory aggravating
circumstance.

         The Tennessee Supreme Court has consistently rejected this argument by holding that
aggravating circumstances need not be pled in the indictment. Reid, 164 S.W.3d at 312;
Leach, 148 S.W.3d at 59; State v. Berry, 141 S.W.3d 549, 562 (Tenn. 2004); State v. Holton,
126 S.W.3d 845, 863 (Tenn. 2004); Dellinger, 79 S.W.3d at 467. Our supreme court
explained, “[t]he focus in Apprendi, Ring, and Blakely was on the Sixth Amendment right
to trial by jury,” and “the Court expressly declined to impose the Fifth Amendment right to
presentment or grand jury indictment upon the States.” Berry, 141 S.W.3d at 560. The
Appellant is not entitled to relief on this issue.



                                             -41-
        Secondly, the Appellant asserts that the death sentence infringes upon his fundamental
right to life and is not necessary to promote any compelling state interest. This complaint,
that his death sentence must be reversed because it violates his fundamental right to life is
contrary to settled precedent as reflected in Cauthern v. State, 145 S.W.3d 571, 629 (Tenn.
2004) (citing Nichols v. State, 90 S.W.3d 576, 604 (Tenn. 2002); Mann, 959 S.W.2d at 536
(Appendix); State v. Bush, 942 S.W.2d 489, 523 (Tenn. 1997)). Accordingly, the Appellant
is not entitled to relief on this issue.

       Thirdly, the Appellant argues that instructing a jury to unanimously agree to a life
sentence violates the United States Supreme Court’s holdings in Mills v. Maryland, 486 U.S.
367, 108 S. Ct. 1860 (1988) and McKoy v. North Carolina, 494 U.S. 433, 110 S. Ct. 1227
(1990). This argument has been repeatedly rejected. See Kiser, 284 S.W.3d at 292-93; State
v. Ivy, 188 S.W.3d 132, 163 (Tenn. 2006) (citing State v. Brimmer, 876 S.W.2d 75, 87
(Tenn. 1994); Thompson, 768 S.W.2d at 250; State v. King, 718 S.W.2d 241, 249 (Tenn.
1986), superseded by statute as recognized by State v. Hutchison, 898 S.W.2d 161 (Tenn.
1994)). He is not entitled to relief.

       Next, the Appellant argues that “[i]t was error for the trial court to allow a sentence
of death to be imposed in violation of international treaties and laws.” However, the
Appellant has failed to set forth any argument or citation to authority in support of this issue.
Accordingly, the Appellant has waived consideration of this issue. See Tenn. R. App. P.
27(a); Tenn. Ct. Crim. App. R. 10(b). Notwithstanding waiver, arguments that the death
penalty is unconstitutional under international laws and treaties have been rejected by our
supreme court. See State v. Odom, 137 S.W.3d 572, 600 (Tenn. 2004).

         Finally, the Appellant makes several miscellaneous arguments challenging
Tennessee’s death penalty scheme. Because these arguments are either not supported by
citation or authority or have been flatly rejected by the Tennessee Supreme Court, we will
address them in short order. The Appellant contends that the trial court erred in failing to
conclude that the death penalty statutes violate the prohibition against cruel and unusual
punishment and violates due process. Specifically, the Appellant argues that the death
penalty statute “allows arbitrary and capricious imposition of the death penalty because it
fails to properly narrow those eligible for death.” The Appellant fails to support this general
claim with argument. However, we acknowledge that our supreme court has rejected the
argument that the prosecutors’ unlimited discretion in this state to decide whether to seek the
death penalty in a first degree murder case causes the system as a whole to be arbitrary and
capricious. See State v. Hines, 919 S.W.2d 573, 582 (Tenn. 1995). Similarly, our supreme
court has rejected the argument that the Tennessee death penalty statutes fail to properly
narrow the pool of death eligible defendants to the vagueness and broadness of aggravating
factors. See State v. Keen, 926 S.W.2d 727, 742 (Tenn. 1994).

                                              -42-
        The Appellant also argues that the Tennessee death penalty statute divests the jury of
its ultimate responsibility to determine the life and death decision because of the statute’s
mandatory language. This argument has been rejected. See Brimmer, 876 S.W.2d at 87;
Smith, 857 S.W.2d at 22. He further contends that the death penalty is imposed in a
discriminatory manner based upon location of the offense, race of defendant and victim,
gender of defendant and victim, and economic status of defendant and victim. This argument
has been rejected. See Hines, 919 S.W.2d at 582; Brimmer, 876 S.W.2d at 87; Cazes, 875
S.W.2d at 268; Smith, 857 S.W.2d at 23. He also challenges the death penalty alleging that
it unconstitutionally shifts the burden of proof to the defendant. The Appellant fails to
explain how the statute’s operation shifts the burden of proof to the defendant.
Notwithstanding, we acknowledge that arguments complaining of the shifting of the burden
of proof have been rejected by the courts of this state. See State v. Austin, 618 S.W.2d 738
(Tenn. 1981); State v. Dicks, 615 S.W.2d 126 (Tenn. 1981).

       The Appellant further argues that the death penalty statutes violate due process in that
the statutes permit the prosecuting attorney to make the final closing argument. This
argument has been rejected. See Brimmer, 876 S.W.2d at 87; Cazes, 875 S.W.2d at 269;
Smith, 857 S.W.2d at 24; State v. Caughron, 855 S.W.2d 526, 542 (Tenn. 1993). He also
submits that the death penalty statutes are unconstitutional in that they require that the
mitigating factors must outweigh the aggravating circumstances in order to avoid the death
penalty. This argument was rejected in State v. Bane, 853 S.W.2d 483, 488-89 (Tenn. 1993).

        The Appellant next submits that the appellate review process in death penalty cases
is constitutionally inadequate in its application. He contends that the appellate review
process is not constitutionally meaningful because the methodology of review is flawed and
does not require the jury to make findings of fact as to the presence or absence of mitigating
factors. This argument has been specifically rejected by our supreme court on numerous
occasions. See Cazes, 875 S.W.2d at 270-71; see also State v. Harris, 839 S.W.2d 54, 77
(Tenn. 1992); State v. Barber, 753 S.W.2d 659, 664 (Tenn. 1988). Moreover, the supreme
court has recently held that “[w]hile important as an additional safeguard against arbitrary
or capricious sentencing, comparative proportionality review is not constitutionally required.”
State v. Bland, 958 S.W.2d 651, 663 (Tenn. 1997).

       Because all of the Appellant’s arguments challenging the constitutionality of
Tennessee’s death penalty have been rejected by the above settled authority, we conclude that
he is not entitled to relief.

     XVI. Whether the Trial Court Erred in Denying the Motion for New Trial
            Based on the Cumulative Effect of the Errors at Trial.

                                             -43-
        The Appellant argues that the trial court erred in failing to grant his motion for new
trial based upon the cumulative effect of the errors at his trial. Initially, we note that although
the United States Constitution and the Tennessee Constitution grant the right to a fair trial,
they do not grant the right to a perfect trial. State v. Gilliland, 22 S.W.3d 266, 273 (Tenn.
2000 (citing State v. Smith, 755 S.W.2d 757, 765 (Tenn. 1988)). In State v. Hester, the
Tennessee Supreme Court recently defined the doctrine of cumulative error:

              The cumulative error doctrine is a judicial recognition that there may
       be multiple errors committed in trial proceedings, each of which in isolation
       constitutes mere harmless error, but which when aggregated, have a
       cumulative effect on the proceedings so great as to require reversal in order to
       preserve a defendant’s right to a fair trial.

— S.W.3d. — , No. E2006-01904-SC-DDT-DD, 2010 WL 3893760, at *61 (Tenn. Oct. 5,
2010) (citing Alvarez v. Boyd, 225 F.3d 820, 824 (7th Cir. 2000); United States v. Rivera,
900 F.2d 1462, 1469 (10th Cir. 1990); United States v. Wallace, 848 F.2d 1464, 1475 (9th
Cir. 1988); State v. Perry, — P.3d — , No. 34846, 2010 WL 2880156, at *20 (Idaho July 23,
2010); State v. Duffy, 967 P.2d 807, 816 (1998)). The Hester court also found that United
States v. Sepulveda, 15 F.3d 1161 (1st Cir. 1993), provided helpful insight regarding the
cumulative error doctrine. Hester, 2010 WL 3893760, at *61. In Sepulveda, the United
States Court of Appeals for the First Circuit provided guidance for appellate courts when
considering whether the aggregated errors at trial deprived a defendant of a fair trial:

               Of necessity, claims under the cumulative error doctrine are sui generis.
       A reviewing tribunal must consider each such claim against the background
       of the case as a whole, paying particular weight to factors such as the nature
       and number of the errors committed; their interrelationship, if any, and
       combined effect; how the [trial] court dealt with the errors as they arose
       (including the efficacy – or lack of efficacy – of any remedial efforts); and the
       strength of the [State’s] case. See, e.g., [U.S. v.] Mejia-Lozano, 829 F.2d
       [268,] 274 n.4 [(1st Cir. 1987)]. The run of the trial may also be important; a
       handful of miscues, in combination, may often pack a greater punch in a short
       trial than in a much longer trial.

Sepulveda, 15 F.3d at 1196.

       Upon review, the errors in the Appellant’s trial “do not lend themselves to being
aggregated to show that he failed to receive a fair trial in either the guilt or capital sentencing
phase.” Hester, 2010 WL 3893760, at *61 (internal footnote omitted). Therefore, on this

                                               -44-
record, there is no basis to conclude that the aggregated errors deprived the Appellant of a
fair trial. We conclude that the trial court properly denied the Appellant’s motion for new
trial on this basis.

                             XVII. Proportionality Review.

      Pursuant to Tennessee Code Annotated section 39-13-206(c)(1), we are required to
review the application of the death penalty to determine whether:

       (A)    The sentence of death was imposed in any arbitrary fashion;
       (B)    The evidence supports the jury’s finding of statutory aggravating
              circumstance or circumstances;
       (C)    The evidence supports the jury’s finding that the aggravating
              circumstance or circumstances outweigh any mitigating circumstances;
              and
       (D)    The sentence of death is excessive or disproportionate to the penalty
              imposed in similar cases, considering both the nature of the crime and
              the defendant.

T.C.A. § 39-13-206(c)(1).

       A. Arbitrariness. Having thoroughly reviewed the record, we conclude that the
sentence of death was not imposed in an arbitrary fashion.

        B. Sufficiency of Statutory Aggravating Circumstance Found by the Jury. The
jury found that the proof established the statutory aggravating circumstance that “the murder
was committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or
prosecution of the defendant or another.” T.C.A. § 39-13-204(i)(6). The Appellant does not
challenge the imposition of this aggravating circumstance. This aggravating circumstance
focuses on a defendant’s motives in killing the victim. State v. Young, 196 S.W.3d 85, 116
(Tenn. 2006) (citations omitted); Ivy, 188 S.W.3d at 149. Although there must be some
“particular proof” supporting this aggravating circumstance, State v. Hartman, 42 S.W.3d 44,
58 (Tenn. 2001), the State need not prove that the defendant’s desire to avoid prosecution
was his sole motive in murdering the victim. Young, 196 S.W.3d at 116. However, we have
indicated that there must be some “particular proof” in the record to support this aggravating
circumstance, Hartman, 42 S.W.3d at 58, and mere plausibility of the theory that avoiding
arrest or prosecution was one of the motives of the murder is insufficient. State v. Powers,
101 S.W.3d 383, 399 (Tenn. 2003).




                                             -45-
        The proof established that the Appellant made comments that he was not going to
prison for child sexual abuse but might go to prison for murder. The proof also established
that the Appellant blamed Stanley Goodman for the allegations of child sexual abuse made
by his stepdaughter. Accordingly, there was sufficient proof to support the aggravating
circumstance found by the jury.

       C. Totality of Aggravating Factors Applied. With consideration of the evidence
before the jury, we conclude that the evidence supports the jury’s finding that the aggravating
circumstance outweighed any mitigating circumstances beyond a reasonable doubt.

       D. Proportionality. This court is required by Tennessee Code Annotated section
39-13-206(c)(1)(D) and the mandates of Bland, 958 S.W.2d at 661-74, to consider whether
the defendant’s sentence of death is disproportionate to the penalty imposed in similar cases.
State v. Godsey, 60 S.W.3d 759, 781-82 (Tenn. 2001). The comparative proportionality
review “is designed to identify aberrant, arbitrary, or capricious sentencing.” State v. Stout,
46 S.W.3d 689, 706 (Tenn. 2001). It does this by determining whether the death penalty in
a given case is “‘disproportionate to the punishment imposed on others convicted of the same
crime.’” Bland, 958 S.W.2d at 662 (quoting Pulley v. Harris, 465 U.S. 37, 43, 104 S. Ct. 871,
876 (1984)). If a case is “‘plainly lacking in circumstances consistent with those in cases
where the death penalty has been imposed,’ then the sentence is disproportionate.” Stout, 46
S.W.3d at 706 (quoting Bland, 958 S.W.2d at 668).

       In conducting our proportionality review, this court must compare the present case
with cases involving similar defendants and similar crimes. Id.; see also Terry v. State, 46
S.W.3d 147, 163-64 (Tenn. 2001). We select comparison cases only from those cases in
which a capital sentencing hearing was actually conducted to determine whether the sentence
should be life imprisonment, life imprisonment without the possibility of parole, or death.
State v. Carruthers, 35 S.W.3d 516, 570 (Tenn. 2000); see also Godsey, 60 S.W.3d at 783.
This Court begins with the presumption that the sentence of death is proportionate with the
crime of first degree murder. Terry, 46 S.W.3d at 163 (citing State v. Hall, 958 S.W.2d 679
699 (Tenn. 1997)). However, this presumption applies only if the sentencing procedures
focus discretion on the “‘particularized nature of the crime and the particularized
characteristics of the individual defendant.’” Id. (quoting McCleskey v. Kemp, 481 U.S.
279, 308, 107 S. Ct. 1756, 1775 (1987)).

       In comparing this case to other cases in which the defendants were convicted of the
same or similar crimes, this court looks “at the facts and circumstances of the crime, the
characteristics of the defendant, and the aggravating and mitigating factors involved.” Id.
at 164. Regarding the circumstances of the crime itself, numerous factors are considered,
including the following: (1) the means of death; (2) the manner of death; (3) the motivation
for the killing; (4) the place of death; (5) the victim’s age, physical condition, and
psychological condition; (6) the absence or presence of premeditation; (7) the absence or

                                             -46-
presence of provocation; (8) the absence or presence of justification; and (9) the injury to and
effect on non-decedent victims. Stout, 46 S.W.3d at 706; Terry, 46 S.W.3d at 164.
Contemplated within the review are numerous other factors, including a defendant’s: “(1)
prior criminal record; (2) age, race, and gender; (3) mental, emotional, and physical
condition; (4) role in the murder; (5) cooperation with authorities; (6) level of remorse; (7)
knowledge of the victim’s helplessness; and (8) potential for rehabilitation.” Stout, 46
S.W.3d at 706. In completing our review, we remain cognizant of the fact that “no two cases
involve identical circumstances.” Terry, 465 S.W.3d at 164. Thus, our function is not “to
limit our comparison to those cases where a defendant’s death sentence ‘is perfectly
symmetrical,’ but only to ‘identify and to invalidate the aberrant death sentence.’” Id.
(quoting Bland, 958 S.W.2d at 665).

        In the instant case, the facts at trial reveal that the Appellant entered the victims’ home
armed with a .22 caliber automatic rifle and fired nine shots, killing both Stanley Goodman
and Terry Sue Goodman execution style. The Appellant knew both victims; thus, making
it highly likely that he would be apprehended had either of them survived. The Appellant
had previously made threats against Stanley Goodman. He confessed to the crime to
numerous persons.

        In State v. Carter, 714 S.W.2d 241 (Tenn. 1986), the jury found that the defendant’s
motive for the murder was to kill the victim to avoid arrest for another crime. The defendant
had been planning to steal an automobile and decided upon the victim’s truck. The defendant
shot the victim – a stranger to the defendant and completely unsuspecting of the impending
crime – and disposed of the body in a lake in an attempt to conceal the murder and to avoid
arrest. The jury imposed the sentence of death after finding the (i)(6) and (i)(7) aggravating
circumstances beyond a reasonable doubt.

        In State v. Smith, 868 S.W.2d 561 (Tenn. 1993), the death penalty was imposed and
upheld for a forty-year-old defendant who murdered his estranged wife and two stepsons.
Witnesses testified that for several months prior to the murder, the defendant had publicly
plotted to kill his family. Expert testimony revealed that he mutilated two of the bodies
shortly after the victims’ deaths, and the jury concluded that the evidence was sufficient to
support the aggravating circumstance that the offense was “especially heinous, atrocious, or
cruel in that it involved torture or depravity of mind.” See T.C.A. § 39-13-204(i)(5).
Moreover, the jury found that the proof supported a finding that at least one motive for
killing the stepsons was the threat they posed of the defendant’s apprehension. See id. §
39-13-204(i)(6).

       In completing our review, we need not conclude that this case is exactly like prior
cases in every respect, nor must this court determine that this case is “more or less” like other
death penalty cases. State v. Thomas, 158 S.W.3d 361, 383 (Tenn. 2005). Rather, this court
need only identify aberrant death sentences by analyzing whether a capital case plainly lacks

                                               -47-
circumstances similar to those cases in the pool of cases in which a death sentence has been
upheld. The penalty imposed by the jury in the present case is clearly not disproportionate
to the penalty imposed for similar crimes.

                                     CONCLUSION

        In accordance with the mandate of Tennessee Code Annotated section
39-13-206(c)(1) and the principles adopted in prior decisions of the Tennessee Supreme
Court, we have considered the entire record in this cause and conclude that the sentence of
death was not imposed arbitrarily. The evidence supports the jury’s finding of the section
39-13-204(i)(6) statutory aggravating circumstance to the murders of Stanley Goodman and
Terry Sue Goodman. Moreover, the evidence supports the jury’s finding that the application
of the enumerated aggravating circumstance outweighed any mitigating circumstances
beyond a reasonable doubt. See T.C.A. § 39-13-206(c)(1). Moreover, a comparative
proportionality review, considering both “the nature of the crime and the defendant,”
convinces us that the sentences of death were neither excessive nor disproportionate to the
penalty imposed in similar cases. Accordingly, we affirm the Appellant’s convictions for
first degree murder and resulting sentences of death imposed by the trial court.




                                                   ______________________________
                                                   CAMILLE R. McMULLEN, JUDGE




                                            -48-